Exhibit 10.1
FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 21, 2009, is made by and between PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”), LEHMAN COMMERCIAL
PAPER INC., as the administrative agent (the “Administrative Agent”) and the
Required Lenders.
Recitals
Whereas, the Borrower, the Lenders, and the Administrative Agent have entered
into that certain Second Amended and Restated Credit Agreement dated as of
December 14, 2005 (as amended by that First Amendment to the Second Amended and
Restated Credit Agreement, dated as of December 22, 2005, that Second Amendment
to the Second Amended and Restated Credit Agreement, dated as of October 11,
2006, and that Third Amendment to the Second Amended and Restated Credit
Agreement, dated as of November 17, 2006, as so amended, the “Credit
Agreement”). Unless otherwise noted herein, any terms defined in the Credit
Agreement and not defined in this Amendment are used herein as defined in the
Credit Agreement;
Whereas, the Borrower has requested certain amendments to the Credit Agreement,
and the Required Lenders have agreed to amend the Credit Agreement as
hereinafter set forth;
Whereas, subject to the terms and conditions set forth herein and in the Agency
Transfer Agreement (as defined below), the Administrative Agent desires to
resign as Administrative Agent under the Credit Agreement and the other Loan
Documents; and
Whereas, subject to the terms and conditions set forth herein and in the Agency
Transfer Agreement, the Required Lenders desire to appoint Barclays Bank PLC as
successor Administrative Agent under the Credit Agreement and the other Loan
Documents.
Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Administrative Agent and the Required Lenders
agree as follows:
Section 1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon
the terms set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby modified and amended, as of the Fourth Amendment Effective Date, as
follows:
1.1 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended by
deleting the definitions of “Incremental Delayed Draw Loans” and “Revolving
Credit Termination Date” in their entirety.
1.2 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended by
restating the following defined terms as follows:
(a) “Available Revolving Credit Commitment”: with respect to any Lender, at any
time, an amount equal to the sum of its Available Extending Revolving Credit
Commitments and its Available Non-Extending Revolving Credit Commitments.

 

 



--------------------------------------------------------------------------------



 



(b) “Base Rate”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the sum of the Eurodollar Rate for such day assuming a one-month
Interest Period and 1.00%. For purposes hereof: “Prime Rate” shall mean the
prime lending rate as set forth on the British Banking Association Telerate Page
5 (or such other comparable page as may, in the opinion of the Administrative
Agent, replace such page for the purpose of displaying such rate), as in effect
from time to time. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate (assuming a
one-month Interest Period) shall be effective as of the opening of business on
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate (assuming a one-month Interest Period),
respectively.
(c) “Incremental Loans”: additional Loans or Additional Extensions of Credit
made pursuant to credit facilities added pursuant to Section 2.8.
(d) “Incremental Revolving Credit Commitment”: as to any Lender, the obligation
of such Lender, if any, to make Incremental Revolving Credit Loans, in an
aggregate principal amount and/or face amount not to exceed the amount set forth
in the New Lender Supplement or the Assignment and Acceptance delivered by such
Lender, as the case may be, to the Administrative Agent and the Borrower. The
aggregate amount of the Incremental Revolving Credit Commitments is $175,000,000
immediately prior to the Fourth Amendment Effective Date, as may be increased
pursuant to the terms of Section 2.8(a).
(e) “Incremental Revolving Credit Loans”: Incremental Loans that are revolving
loans.
(f) “Incremental Term Loans”: Incremental Loans that are term loans.
(g) “Indentures”: collectively, the Senior Subordinated Notes Indenture 2003,
the Senior Subordinated Notes Indenture 2004, and any future indentures or other
agreements governing any New Subordinated Obligations, any Permitted Senior
Unsecured Indebtedness or any Permitted Refinancing Obligations.
(h) “Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(b) any Interest Period that begins prior to the Non-Extending Revolving Credit
Termination Date and would otherwise extend beyond the Non-Extending Revolving
Credit Termination Date shall end on the Non-Extending Revolving Credit
Termination Date;

 

2



--------------------------------------------------------------------------------



 



(c) any Interest Period that would otherwise extend beyond the Extending
Revolving Credit Termination Date shall end on the Extending Revolving Credit
Termination Date;
(d) any Interest Period that would otherwise extend beyond the date final
payment is due on the Term Loans or Delayed Draw Term Loans, as the case may be,
shall end on such due date, as applicable; and
(e) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.
(i) “L/C Fee Payment Date”: the last day of each March, June, September and
December and, in the case of Non-Extending Revolving Credit Commitments, the
Non-Extending Revolving Credit Termination Date, and, in the case of Extending
Revolving Credit Commitments, the Extending Revolving Credit Termination Date.
(j) “Lenders”: collectively, the Term Loan Lenders, the Delayed Draw Term Loan
Lenders and the Revolving Credit Lenders.
(k) “New Subordinated Obligations”: unsecured subordinated Indebtedness of the
Borrower that (a) does not have any scheduled principal payment, mandatory
principal prepayment or sinking fund payment due prior to the date that is
(i) with respect to New Subordinated Obligations incurred prior to the Fourth
Amendment Effective Date, six months following the Term Loan Maturity Date and
Delayed Draw Term Loan Maturity Date and (ii) with respect to New Subordinated
Obligations incurred on or after the Fourth Amendment Effective Date, six months
following the latest of the Term Loan Maturity Date, Delayed Draw Term Loan
Maturity Date and Extending Revolving Credit Termination Date, (b) is not
secured by any Lien on the Property of Borrower or any of its Subsidiaries, and
(c) is otherwise on terms (except for pricing) which are (i) in the aggregate
not more favorable to the holders of such Indebtedness than those contained in
the Existing Subordinated Obligations as in effect on the date hereof in any
manner which is detrimental to the Agents or the Lenders or substantially
identical thereto (in each case, as determined by the Administrative Agent in
its discretion) or (ii) otherwise approved by the Required Lenders; provided,
however, for purposes of this clause (c) Borrower shall be permitted to incur
convertible subordinated debt on terms reasonably acceptable to the
Administrative Agent and otherwise in compliance with clauses (a) and (b) above.

 

3



--------------------------------------------------------------------------------



 



(l) “Permitted Refinancing Obligations”: unsecured Indebtedness of the Borrower
that (a) does not have any scheduled principal payment, mandatory principal
prepayment or sinking fund payment due prior to the date that is (i) with
respect to Permitted Refinancing Obligations incurred prior to the Fourth
Amendment Effective Date, six months following the Term Loan Maturity Date and
Delayed Draw Term Loan Maturity Date and (ii) with respect to Permitted
Refinancing Obligations incurred on or after the Fourth Amendment Effective
Date, six months following the latest of the Term Loan Maturity Date, Delayed
Draw Term Loan Maturity Date and Extending Revolving Credit Termination Date;
(b) is not secured by any Lien on the Property of Borrower or any of its
Subsidiaries, and (c) is otherwise on terms (except for pricing) which are
(i) not, in the aggregate, more favorable to the holders of such Indebtedness
than those contained in the Existing Subordinated Obligations as in effect on
the date hereof (except such Permitted Refinancing Obligations need not contain
subordination provisions) in any manner which is detrimental to the Agents or
the Lenders or substantially identical thereto (in each case, as determined by
the Agent in its discretion) or (ii) otherwise approved by the Lenders who will
represent Required Lenders after giving effect to the application of any
proceeds of Permitted Refinancing Obligations to prepay Term Loans and Delayed
Draw Term Loans (or if all Term Loans and Delayed Draw Term Loans have been
repaid, to prepay Permitted Refinancing Obligations), or Revolving Credit Loans.
(m) “Revolving Credit Commitment”: as to any Lender, its Non-Extending Revolving
Credit Commitment and its Extending Revolving Credit Commitment.
(n) “Revolving Credit Commitment Period”: the period from and including (a) in
the case of Non-Extending Revolving Credit Commitments, the Effective Date to
the Non-Extending Revolving Credit Termination Date and (b) in the case of
Extending Revolving Credit Commitments, the effective date of such commitment as
set forth in the Extending Revolving Credit Commitment Agreement executed by
such Lender executing same to the Extending Revolving Credit Termination Date.
(o) “Revolving Credit Lender”: each Lender (including Incremental Revolving
Credit Lenders) that has a Revolving Credit Commitment or that is the holder of
Revolving Credit Loans.
(p) “Revolving Credit Loans”: Non-Extending Revolving Credit Loans and Extending
Revolving Credit Loans, collectively.
(q) “Revolving Credit Percentage”: as to any Revolving Credit Lender at any
time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after any
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the amount of the Total Revolving Extensions of
Credit then outstanding); provided, however, for purposes of the payment of the
Applicable Margin or the payment of any fees hereunder, then, if there is a
difference in the amount of the Applicable Margin or the amount of such fees
based on whether a Lender is a Non-Extending Revolving Credit Lender or an
Extending Revolving Credit Lender, “Revolving Credit Percentage” shall refer to
the Non-Extending Revolving Credit Percentage, which shall be applied to such
Applicable Margin or payment of fees applicable to Non-Extending Revolving
Credit Commitments, and to the Extending Revolving Credit Percentage, which
shall be applied to the Applicable Margin or payment of fees applicable to
Extending Revolving Credit Commitments.
(r) “Revolving Extensions of Credit”: as to any Lender, the sum of such Lender’s
Non-Extending Revolving Extensions of Credit and such Lender’s Extending
Revolving Extensions of Credit.

 

4



--------------------------------------------------------------------------------



 



(s) “Specified Change of Control”: a “Change of Control”, or like event, as
defined in any of the Indentures or other document entered into by the Borrower
or any Restricted Subsidiary with respect to any New Subordinated Obligations,
Permitted Refinancing Obligations or Permitted Senior Unsecured Indebtedness.
(t) “Total Revolving Credit Commitments”: at any time, the Total Extending
Revolving Credit Commitments and the Total Non-Extending Revolving Credit
Commitments, in each case then in effect.
(u) “Total Revolving Extensions of Credit”: at any time, the aggregate amount of
the Extending Revolving Extensions of Credit and the aggregate amount of
Non-Extending Revolving Extensions of Credit, in each case outstanding at such
time.
1.3 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended by
adding the following defined terms in the appropriate alphabetical order:
(a) “Aggregate Extending Percentage”: shall mean, at any time, the percentage
obtained by dividing the Total Extending Revolving Credit Commitments by the
Total Revolving Credit Commitments.
(b) “Aggregate Non-Extending Percentage”: shall mean, at any time, the
percentage obtained by dividing the Total Non-Extending Revolving Credit
Commitments by the Total Revolving Credit Commitments.
(c) “Applicable Period”: as defined in Annex A.
(d) “Available Extending Revolving Credit Commitment”: with respect to any
Extending Revolving Credit Lender at any time, an amount equal to the excess, if
any, of (a) such Lender’s Extending Revolving Credit Commitment then in effect
over (b) such Lender’s Extending Revolving Extensions of Credit then
outstanding; provided, that in calculating any Extending Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Extending Revolving Credit Commitment pursuant to Section 2.10(a), the aggregate
principal amount of Swing Line Loans then outstanding shall be deemed to be
zero.
(e) “Available Non-Extending Revolving Credit Commitment”: with respect to any
Non-Extending Revolving Credit Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Non-Extending Revolving Credit Commitment
then in effect over (b) such Lender’s Non-Extending Revolving Extensions of
Credit then outstanding; provided, that in calculating any Non-Extending
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Non-Extending Revolving Credit Commitment pursuant to
Section 2.10(a), the aggregate principal amount of Swing Line Loans then
outstanding shall be deemed to be zero.
(f) “Back-Stop Arrangements”: collectively, the Letter of Credit Back-Stop
Arrangements and the Swing Line Back-Stop Arrangements.
(g) “Defaulting Lender”: any Lender with respect to which a Lender Default is in
effect.

 

5



--------------------------------------------------------------------------------



 



(h) “Extending L/C Obligations”: at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Extending Letters of Credit and (b) the aggregate amount of drawings under
Extending Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.
(i) “Extending Letter of Credit”: as defined in Section 3.4(a).
(j) “Extending Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Extending Revolving Credit Loans and participate in
Swing Line Loans and Letters of Credit, in an aggregate principal and/or face
amount not to exceed (other than as agreed by such Lender pursuant to the
express terms hereof) the amount set forth under the heading “Extending
Revolving Credit Commitment” opposite such Lender’s name in the Extending
Revolving Credit Commitment Agreement, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto or in the New Lender Supplement
pursuant to which such Lender became a party hereto, in each case as the same
may be changed from time to time pursuant to the terms hereof. On the Fourth
Amendment Effective Date, the amount of Extending Revolving Credit Commitments
is $0.
(k) “Extending Revolving Credit Commitment Agreement”: an agreement
substantially in the form of Exhibit M.
(l) “Extending Revolving Credit Lender”: any Revolving Credit Lender that has an
Extending Revolving Credit Commitment.
(m) “Extending Revolving Credit Loans”: collectively, as described in
Section 2.4(b) (including any Incremental Revolving Credit Loans made by Lenders
holding Extending Revolving Credit Commitments).
(n) “Extending Revolving Credit Note”: as defined in Section 2.9(e).
(o) “Extending Revolving Credit Percentage”: as to any Extending Revolving
Credit Lender, at any time, the percentage which such Lender’s Extending
Revolving Credit Commitment then constitutes of the Total Extending Revolving
Credit Commitments (or, at any time after the Extending Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Extending Revolving Extensions of Credit then
constitutes of the Total Extending Revolving Extensions of Credit then
outstanding).
(p) “Extending Revolving Credit Termination Date”: as set forth in the initial
Extending Revolving Credit Commitment Agreement (or such earlier date on which
the Loans become due and payable pursuant to Section 8).
(q) “Extending Revolving Extensions of Credit”: as to any Extending Revolving
Credit Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Extending Revolving Credit Loans made by such Lender
then outstanding, (b) such Lender’s Revolving Credit Percentage of the L/C
Obligations then outstanding (exclusive of Extending L/C Obligations then
outstanding), (c) such Lender’s Extending Revolving Credit Percentage of all
Extending L/C Obligations then outstanding and (d) such Lender’s Revolving
Credit Percentage of the aggregate principal amount of Swing Line Loans then
outstanding.

 

6



--------------------------------------------------------------------------------



 



(r) “Fourth Amendment”: that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of the Fourth Amendment Effective Date,
between Borrower, the Administrative Agent and the Required Lenders.
(s) “Fourth Amendment Effective Date”: July 21, 2009.
(t) “Incremental Delayed Draw Term Loans”: Incremental Loans that are delayed
draw term loans.
(u) “Lender Default” shall mean, as to any Lender, (i) the failure of such
Lender to (x) make available its portion of any Term Loans, Delayed Draw Term
Loans or Revolving Credit Loans required to be funded by it hereunder within one
(1) Business Day of the date required therefor, unless the subject of a good
faith dispute the substance of which such Lender notifies Borrower and the
Administrative Agent, or (y) fund any portion of its participations in Swing
Line Loans or participations in Letters of Credit, (ii) such Lender having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority or (iii) such Lender having notified the Administrative
Agent, the Swing Line Lender, any Issuing Lender and/or any Loan Party, or
having made a public statement to the effect, that it does not intend to comply
with any of its funding obligations generally under agreements in which such
Lender has committed to extend credit; provided that, the term “Lender Default”
shall also include, as to any Lender, (1) any Affiliate of such Lender that has
“control” (within the meaning provided in the definition of “Affiliate”) of such
Lender having become the subject of a bankruptcy or insolvency proceeding or a
takeover by a regulatory authority and (2) any previously cured “Lender Default”
of such Lender under this Agreement, unless such Lender Default has ceased to
exist for a period of at least 90 consecutive days.
(v) “Letter of Credit Back-Stop Arrangements”: as defined in Section 3.9.
(w) “Non-Extending Revolving Credit Commitment”: as to any Lender, the
obligation of such Lender, if any, to make Non-Extending Revolving Credit Loans
and participate in Swing Line Loans and Letters of Credit, in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Credit Commitment” opposite such Lender’s name on Schedule 1
to the Lender Addendum delivered by such Lender, or, as the case may be, under
the heading “Revolving Credit Commitment” (prior to the Fourth Amendment
Effective Date) or under the heading “Non-Extending Revolving Credit Commitment”
(on or after the Fourth Amendment Effective Date) in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. On the Fourth
Amendment Effective Date, all Revolving Credit Commitments are Non-Extending
Revolving Credit Commitments.
(x) “Non-Extending Revolving Credit Lender”: any Revolving Credit Lender that
has a Non-Extending Revolving Credit Commitment.
(y) “Non-Extending Revolving Credit Loans”: collectively, as described in
Section 2.4(a). On the Fourth Amendment Effective Date, all Revolving Credit
Loans are Non-Extending Revolving Credit Loans.
(z) “Non-Extending Revolving Credit Note”: as defined in Section 2.9(e).

 

7



--------------------------------------------------------------------------------



 



(aa) “Non-Extending Revolving Credit Percentage”: as to any Non-Extending
Revolving Credit Lender, at any time, the percentage which such Lender’s
Non-Extending Revolving Credit Commitment then constitutes of the Total
Non-Extending Revolving Credit Commitments (or, at any time after, the
Non-Extending Revolving Credit Commitments shall have expired or terminated, the
percentage which the aggregate amount of such Lender’s Non-Extending Revolving
Extensions of Credit then outstanding constitutes of the Total Non-Extending
Revolving Extensions of Credit then outstanding).
(bb) “Non-Extending Revolving Credit Termination Date”: the fifth anniversary of
the Effective Date (or such earlier date on which the Loans become due and
payable pursuant to Section 8).
(cc) “Non-Extending Revolving Extensions of Credit”: as to any Non-Extending
Revolving Credit Lender at any time, an amount equal to the sum of (a) the
aggregate principal amount of all Non-Extending Revolving Credit Loans made by
such Lender then outstanding, (b) such Lender’s Revolving Credit Percentage of
the L/C Obligations then outstanding (exclusive of Extending L/C Obligations
then outstanding) and (c) such Lender’s Revolving Credit Percentage of the
aggregate principal amount of Swing Line Loans then outstanding.
(dd) “Payment Amount”: as defined in Section 3.5.
(ee) “Permitted Senior Unsecured Indebtedness” shall mean unsecured Indebtedness
of the Borrower in respect of debt securities (i) that does not have any
scheduled principal payment, mandatory principal prepayment, sinking fund
payment or similar provision (including the rights on the part of any holder to
require the redemption or repurchase of any such Indebtedness), in each case
that could require any payment of or on account of principal in respect thereof
until the date that is six months following the latest of the Term Loan Maturity
Date, Delayed Draw Term Loan Maturity Date and Extending Revolving Credit
Termination Date (other than pursuant to change of control or asset sale
provisions customary for debt securities issued by issuers with credit ratings
comparable to that of the Borrower), (ii) that is not secured by any Lien on the
Property of Borrower or any of its Subsidiaries, (iii) that ranks pari passu
with the Loans and Commitments hereunder and does not constitute Subordinated
Obligations, (iv) that contains covenants, events of default and credit support
that is reasonably customary for similar offerings by issuers with credit
ratings comparable to that of the issuer of such debt and (v) the terms of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent.
(ff) “Stated Amount”: at any time, the maximum amount available to be drawn
under a Letter of Credit (in each case determined without regard to whether any
conditions to drawing could then be met).
(gg) “Swing Line Back-Stop Arrangements”: as defined in Section 2.7.
(hh) “Total Extending Revolving Credit Commitments”: at any time, the aggregate
amount of Extending Revolving Credit Commitments then in effect.
(ii) “Total Non-Extending Revolving Credit Commitments”: at any time, the
aggregate amount of Non-Extending Revolving Credit Commitments then in effect.

 

8



--------------------------------------------------------------------------------



 



1.4 Amendment to Section 2.4. Section 2.4 of the Credit Agreement is restated in
its entirety as follows:
“2.4 Revolving Credit Commitments.
(a) Subject to the terms and conditions hereof, each Non-Extending Revolving
Credit Lender severally agrees to make revolving credit loans (“Non-Extending
Revolving Credit Loans”) to the Borrower from time to time during the Revolving
Credit Commitment Period in an aggregate principal amount at any one time
outstanding for such Non-Extending Revolving Credit Lender which, when added to
the product of (x) such Lender’s Non-Extending Revolving Credit Percentage and
(y) the sum of (I) the Aggregate Non-Extending Percentage of the aggregate
amount of all L/C Obligations then outstanding (exclusive of (A) Extending L/C
Obligations then outstanding and (B) Payment Amounts which are repaid with the
proceeds of, and simultaneously with, the incurrence of, the respective
incurrence of Revolving Credit Loans) and (II) the Aggregate Non-Extending
Percentage of the aggregate principal amount of the Swing Line Loans then
outstanding (exclusive of Swing Line Loans which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Credit Loans), does not exceed the amount of such Lender’s
Non-Extending Revolving Credit Commitment.
(b) Subject to the terms and conditions hereof, each Extending Revolving Credit
Lender severally agrees to make revolving credit loans (“Extending Revolving
Credit Loans”) to the Borrower from time to time during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
for such Extending Revolving Credit Lender which, when added to the product of
(x) such Lender’s Extending Revolving Credit Percentage and (y) the sum of
(I) the Aggregate Extending Percentage of the aggregate amount of all L/C
Obligations then outstanding (exclusive of (A) Extending L/C Obligations then
outstanding and (B) Payment Amounts which are repaid with the proceeds of, and
simultaneously with, the incurrence of, the respective incurrence of Revolving
Credit Loans), (II) the aggregate amount of all Extending L/C Obligations then
outstanding (exclusive of Payment Amounts which are repaid with the proceeds of,
and simultaneously with, the incurrence of, the respective incurrence of
Revolving Credit Loans) and (III) the Aggregate Extending Percentage of the
aggregate principal amount of the Swing Line Loans then outstanding (exclusive
of Swing Line Loans which are repaid with the proceeds of, and simultaneously
with the incurrence of, the respective incurrence of Revolving Credit Loans),
does not exceed the amount of such Lender’s Extending Revolving Credit
Commitment.
(c) During the Revolving Credit Commitment Period, the Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.5 and 2.14, provided
that (i) no Non-Extending Revolving Credit Loan shall be made as a Eurodollar
Loan after the day that is one month prior to the Non-Extending Revolving Credit
Termination Date and (ii) no Extending Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Extending Revolving
Credit Termination Date. The Borrower shall repay (i) all outstanding
Non-Extending Revolving Credit Loans on the Non-Extending Revolving Credit
Termination Date and (ii) all outstanding Extending Revolving Credit Loans on
the Extending Revolving Credit Termination Date.

 

9



--------------------------------------------------------------------------------



 



(d) Except as provided in Section 2.26(d), each borrowing by the Borrower
hereunder of Revolving Credit Loans shall be made pro rata according to the
Revolving Credit Percentages of the Revolving Credit Lenders.”
1.5 Amendment to Section 2.5. Section 2.5 of the Credit Agreement is restated in
its entirety as follows:
“2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of Base Rate Loans). Any Revolving Credit Loans made on the Effective Date
shall initially be Base Rate Loans. Each borrowing of Revolving Credit Loans
under the Revolving Credit Commitments shall be in an amount equal to (x) in the
case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided, that the Swing Line Lender
may request, on behalf of the Borrower, borrowings of Base Rate Loans under the
Revolving Credit Commitments in other amounts pursuant to Section 2.7. Upon
receipt of any such Borrowing Notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof. In the case of
Non-Extending Revolving Credit Loans, each Non-Extending Revolving Credit Lender
will make its Non-Extending Revolving Credit Percentage of the amount of each
borrowing of Non-Extending Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. In the case
of Extending Revolving Credit Loans, each Extending Revolving Credit Lender will
make its Extending Revolving Credit Percentage of the amount of each borrowing
of Extending Revolving Credit Loans available to the Administrative Agent for
the account of the Borrower at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Each borrowing referred to above will
then be made available to the Borrower by the Administrative Agent in like funds
as received by the Administrative Agent.”
1.6 Amendment to Section 2.6. Section 2.6 of the Credit Agreement is restated in
its entirety as follows:
“2.6 Swing Line Commitment. Subject to the terms and conditions hereof, the
Swing Line Lender agrees that, during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line Lender’s Revolving Credit Commitment then in effect)
and (ii) the Borrower shall not request, and the Swing Line Lender shall not
make, any Swing Line Loan if, after giving effect to the making of such Swing
Line Loan, the aggregate amount of the Available Revolving Credit Commitments
would be less than zero. During the Revolving Credit Commitment Period, the
Borrower may use the Swing Line Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swing Line
Loans shall be Base Rate Loans only. The Borrower shall repay all outstanding
Swing Line Loans on the Non-Extending Revolving Credit Termination Date and on
the Extending Revolving Credit Termination Date.”

 

10



--------------------------------------------------------------------------------



 



1.7 Amendment to Section 2.7. Section 2.7 of the Credit Agreement is amended by
adding the following section (f) to the end of Section 2.7:
“(f) The Swing Line Lender shall not be obligated to make any Swing Line Loans
at a time when (i) a Lender Default exists or (ii) if the Swing Line Lender, in
its reasonable discretion, determines that there may be a risk of one or more
Revolving Credit Lenders becoming a Defaulting Lender, unless, in either case,
the Swing Line Lender has entered into arrangements satisfactory to it to
eliminate the Swing Line Lender’s risk with respect to the relevant Lender(s),
including by cash collateralizing such Lender’s Revolving Credit Percentage of
the outstanding Swing Line Loans (such arrangements, the “Swing Line Back-Stop
Arrangements”).”
1.8 Amendment to Section 2.8(a). Section 2.8(a) of the Credit Agreement is
restated in its entirety as follows:
“(a) Borrower may at any time by notice to Administrative Agent, request that,
subject to the following conditions and otherwise in accordance with this
Agreement, Lenders and/or New Lenders, provide Incremental Loans, which
Incremental Loans may be provided as Incremental Term Loans, Incremental Delayed
Draw Term Loans or Incremental Revolving Credit Loans, including Extending
Revolving Credit Commitments, provided that after giving effect to the increase
in this Section 2.8(a), the sum of (x) the aggregate amount of Revolving Credit
Commitments plus (y) the principal amount of Term Loans plus (z) the principal
amount of funded and unfunded Delayed Draw Term Loans does not exceed
$625,000,000; provided, that (i) no Default or Event of Default shall have
occurred and be continuing or result from such Incremental Loans or Incremental
Revolving Credit Commitments, (ii) the terms of the Incremental Loans and
Incremental Revolving Credit Commitments are in compliance with Section 2.8(c)
below, (iii) the Borrower shall have received all approvals from all applicable
Gaming Boards necessary or, in the discretion of the Administrative Agent,
advisable in connection with such Incremental Loans and Incremental Revolving
Credit Commitments; (iv) the Borrower shall have delivered to the Administrative
Agent a legal opinion of each such special or local counsel as may be reasonably
requested by the Administrative Agent; (v) the Borrower shall have delivered to
the Administrative Agent title and extended coverage insurance for each real
property Collateral covering the amount of the Incremental Loans and Incremental
Revolving Credit Commitments containing such endorsements and affirmative
coverage as the Administrative Agent may reasonably request; and (vi)
Administrative Agent and Borrower shall execute conforming amendments to this
Agreement and the other Loan Documents (collectively, the “Incremental Facility
Amendments”) to reflect such Incremental Loans and Incremental Revolving Credit
Commitments without the consent of any Lender, including, without limitation, to
provide for the terms set forth in the Incremental Facility Activation Notice
described below or Section 2.8(c).”

 

11



--------------------------------------------------------------------------------



 



1.9 Amendment to Section 2.8(b). Section 2.8(b) of the Credit Agreement is
restated in its entirety as follows:
“(b) Upon receipt of such notice and an officer’s certificate as to the
satisfaction of the foregoing conditions, Administrative Agent shall use all
commercially reasonable efforts to arrange for Lenders or New Lenders (or, in
the case of Incremental Revolving Credit Commitments provided hereunder on or
after the Fourth Amendment Effective Date, Extending Revolving Credit Lenders or
New Lenders) to provide such Incremental Loans and Incremental Revolving Credit
Commitments. Alternatively, any Lender may commit to provide the full amount of
the requested Incremental Loans and then offer portions of such Incremental
Loans to the other Lenders or other financial institutions, subject to the
approval of Administrative Agent (or, in the case of Incremental Revolving
Credit Commitments provided hereunder on or after the Fourth Amendment Effective
Date, any Extending Revolving Credit Lenders or any New Lender may take the
foregoing actions). Nothing contained in this paragraph or otherwise in this
Agreement is intended or will be required to commit any Lender or any Agent to
provide any portion of any such additional Incremental Loans.”
1.10 Amendment to Section 2.8(c). Section 2.8(c) of the Credit Agreement is
restated in its entirety as follows:
(c) The Incremental Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Credit Loans, the Term Loans and the Delayed Draw
Term Loans, (b) shall not mature earlier than (i) with respect to Incremental
Loans incurred prior to the Fourth Amendment Effective Date, the Term Loan
Maturity Date and Delayed Draw Term Loan Maturity Date and (ii) with respect to
Incremental Loans incurred on or after the Fourth Amendment Effective Date, the
latest of the Term Loan Maturity Date, Delayed Draw Term Loan Maturity Date and
Extending Revolving Credit Termination Date (but may, subject to clause
(c) below, have amortization prior to such date), (c) shall not have a weighted
average life that is shorter than the then-remaining weighted average life of
the Term Loans or the Delayed Draw Term Loans, and (d) except as set forth
above, shall be treated substantially the same as (and in any event no more
favorably than) the Term Loans and the Delayed Draw Term Loans (in each case,
including with respect to mandatory and voluntary prepayments), provided that if
the Applicable Margin relating to any Incremental Loan (other than with respect
to Incremental Revolving Credit Commitments established on or after the Fourth
Amendment Effective Date or any Extending Revolving Credit Loans made
thereunder) (as adjusted for upfront fees payable to Lenders of the Incremental
Loans and original issue discount) exceeds the Applicable Margin relating to the
Term Loans and the Delayed Draw Term Loans immediately prior to the
effectiveness of the Incremental Facility Amendments by more than 0.25%, the
Applicable Margin relating to the Term Loans and the Delayed Draw Term Loans
shall be adjusted to an amount equal to the Applicable Margin of the Incremental
Loans (as such Applicable Margin is adjusted to reflect for upfront fees payable
to the Lenders of the Incremental Loans and original issue discount) minus
0.25%.

 

12



--------------------------------------------------------------------------------



 



1.11 Amendment to Section 2.8(e). Section 2.8(e) of the Credit Agreement is
restated in its entirety as follows:
“(e) The Borrower and any one or more Lenders (including New Lenders) that agree
to provide Incremental Loans shall execute and deliver to the Administrative
Agent an Incremental Facility Activation Notice specifying, in compliance with
Section 2.8(c): (i) the amount of the Incremental Loans and the Facility or
Facilities involved, (ii) the applicable Incremental Loans closing date which
shall be a Business Day, (iii) the Incremental Loans maturity date (which, in
the case of Incremental Revolving Credit Commitments provided hereunder on or
after the Fourth Amendment Effective Date, shall be the Extending Revolving
Credit Termination Date), (iv) the amortization schedule for the Incremental
Term Loans and Incremental Delayed Draw Term Loans, as applicable, and (v) the
Applicable Margin for such Incremental Loans or Incremental Revolving Credit
Commitments (which, in the case of Incremental Revolving Credit Commitments
provided hereunder on or after the Fourth Amendment Effective Date, shall be the
same as the Applicable Margin on the Extending Revolving Credit Commitments).
Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.8(c) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit B-2, whereupon (i) such bank, financial institution or other entity
(a “New Lender”) shall become a Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement and (ii) the Incremental Term Loans shall be treated
as “Term Loans” and the Incremental Delayed Draw Term Loans shall be treated as
“Delayed Draw Term Loans,” and the “Incremental Revolving Credit Loans” shall be
treated as “Non-Extending Revolving Credit Loans” or, with respect to
Incremental Revolving Credit Commitments made on or after the Fourth Amendment
Effective Date, “Extending Revolving Credit Loans” for all purposes of this
Agreement, other than for purposes of the provisions of this Agreement
specifically modified or addressed in the Incremental Facility Activation
Notice.”
1.12 Amendment to Section 2.9(a). Section 2.9(a) of the Credit Agreement is
restated in its entirety as follows:
“(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Non-Extending Revolving Credit Lender,
Extending Revolving Credit Lender, Swing Line Lender, Term Loan Lender or
Delayed Draw Term Loan Lender, as the case may be, (i) the then unpaid principal
amount of each Non-Extending Revolving Credit Loan on the Non-Extending
Revolving Credit Termination Date, (ii) the then unpaid principal amount of each
Extending Revolving Credit Loan on the Extending Revolving Credit Termination
Date, (iii) the then unpaid principal amount of each Swing Line Loan on the
Non-Extending Revolving Credit Termination Date, (iv) the then unpaid principal
amount of each Swing Line Loan on the Extending Revolving Credit Termination
Date, (v) the principal amount of each Term Loan of such Term Loan Lender in
installments according to the amortization schedule set forth in the Incremental
Facility Activation Notice with respect to such Term Loan and (vi) the principal
amount of each Delayed Draw Term Loan of such Delayed Draw Term Loan Lender in
installments according to the amortization schedule set forth in the Incremental
Facility Activation Notice with respect to such Delayed Draw Term Loan. The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.16.”

 

13



--------------------------------------------------------------------------------



 



1.13 Amendment to Section 2.9(e). Section 2.9(e) of the Credit Agreement is
restated in its entirety as follows:
“(e) The Borrower agrees that, upon request to the Administrative Agent by any
Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Delayed Draw Term
Loans, Non-Extending Revolving Credit Loans, Swing Line Loans, or Extending
Revolving Credit Loans, as the case may be, of such Lender, substantially in the
forms of Exhibit I-1, I-2, I-3, I-4 or I-5, respectively (a “Term Note”,
“Delayed Draw Term Note”, “Non-Extending Revolving Credit Note”, “Swing Line
Note” or “Extending Revolving Credit Note”, respectively), with appropriate
insertions as to date and principal amount; provided, that delivery of Notes
shall not be a condition precedent to the making of Loans on a Borrowing Date.”
1.14 Amendment to Section 2.10(a). Section 2.10(a) of the Credit Agreement is
restated in its entirety as follows:
“(a) Revolving Credit Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee on the Non-Extending Revolving Credit Commitments and the
Extending Revolving Credit Commitments for the respective applicable Revolving
Credit Commitment Period, in each case computed at the Commitment Fee Rate
applicable to the relevant Revolving Credit Commitment on the average daily
amount of (i) in the case of Non-Extending Revolving Credit Commitments, the
Available Non-Extending Revolving Credit Commitment of such Lender and (ii) in
the case of Extending Revolving Credit Commitments, the Available Extending
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last day of each March, June,
September and December and, in the case of Non-Extending Revolving Credit
Commitments, on the Non-Extending Revolving Credit Termination Date and in the
case of Extending Revolving Credit Commitments, on the Extending Revolving
Credit Termination Date, in each case commencing on the first of such dates to
occur after the date hereof.”
1.15 Amendment to Section 2.11. Section 2.11 of the Credit Agreement is restated
in its entirety as follows:
“2.11 Termination or Reduction of Commitments.
(a) The Borrower shall have the right, upon not less than five Business Days’
irrevocable notice delivered to the Administrative Agent (which notice shall
specify the date and amount of such commitment reduction), to terminate the
Revolving Credit Commitments or, from time to time, reduce the unused Revolving
Credit Commitments; provided that (i) no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans and Swing Line Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Credit Commitments, (ii) each such reduction shall be
applied pro rata among the Non-Extending Revolving Credit Commitments and the
Extending Revolving Credit Commitments on the basis of the Aggregate
Non-Extending Percentage and Aggregate Extending Percentage of the Total
Revolving Credit Commitments and shall be applied ratably among the
Non-Extending Revolving Credit Lenders to permanently reduce the Non-Extending
Revolving Credit Commitments and among the Extending Revolving Credit Lenders to
permanently reduce the Extending Revolving Credit Commitments, (iii) the
reduction to the aggregate Available Non-Extending Revolving Credit Commitments
shall in no case be in an amount which would cause the Non-Extending Revolving
Credit Commitment of any Lender to be reduced by an amount which exceeds the
Available Non-Extending Revolving Credit Commitment of such Lender as in effect
immediately before giving effect to such reduction and (iv) the reduction to the
aggregate Available Extending Revolving Credit Commitments shall in no case be
in an amount which would cause the Extending Revolving Credit Commitment of any
Lender to be reduced by an amount which exceeds the Available Extending
Revolving Credit Commitment of such Lender as in effect immediately before
giving effect to such reduction.

 

14



--------------------------------------------------------------------------------



 



(b) Each Lender’s Non-Extending Revolving Credit Commitment shall terminate in
its entirety on the Non-Extending Revolving Credit Termination Date.
(c) Each Lender’s Extending Revolving Credit Commitment shall terminate in its
entirety on the Extending Revolving Credit Termination Date.
(d) The Borrower shall have the right, upon not less than five Business Days’
irrevocable notice delivered to the Administrative Agent (which notice shall
specify the date and amount of such commitment reduction), to reduce or
terminate any unused delayed draw term loan commitments.”
1.16 Amendment to Section 2.16(c). Section 2.16(c) of the Credit Agreement is
restated in its entirety as follows:
“(c) If all or a portion of the principal amount of any Loan or the amount of
any Reimbursement Obligation or the amount of any other obligation hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such unpaid amount (to the extent legally permitted) shall bear
interest at a rate per annum that is equal to (i) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.16 plus 2% or (ii) in the case of Reimbursement
Obligations or any other obligations hereunder, the rate applicable to (x) Base
Rate Loans that are Non-Extending Revolving Credit Loans for any Lender
hereunder other than an Extending Revolving Credit Lender and (y) Base Rate
Loans that are Extending Revolving Credit Loans for Extending Revolving Credit
Lenders, in each case with respect to clauses (x) and (y) above, plus 2%, and in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until the date such amount is paid in full (after as well as before
judgment).”
1.17 Amendment to Section 2.19(d). Section 2.19(d) of the Credit Agreement is
restated in its entirety as follows:
“(d) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders; provided however that it
shall not be a violation of this Section 2.19(d) if the Borrower pays (i) the
Applicable Margin applicable to Non-Extending Revolving Credit Commitments to
Non-Extending Revolving Credit Lenders in accordance with their Non-Extending
Revolving Credit Percentages and (ii) the Applicable Margin applicable to
Extending Revolving Credit Commitments to Extending Revolving Credit Lenders in
accordance with their Extending Revolving Credit Percentages. Each payment in
respect of Reimbursement Obligations in respect of any Letter of Credit shall be
made to the Issuing Lender that issued such Letters of Credit.”

 

15



--------------------------------------------------------------------------------



 



1.18 Amendment to Section 2.25. Section 2.25 of the Credit Agreement is restated
in its entirety as follows:
“2.25 Replacement of Lenders. If any Lender (a) requests reimbursement for
amounts owing pursuant to Sections 2.20(a) or 2.21(a), (b) is affected in the
manner described in Section 2.23 and as a result thereof any of the actions
described in such Section 2.23 is required to be taken, (c) becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans or fund Payment
Amounts to the extent required to do so hereunder, or (d) refuses to consent to
an amendment, modification or waiver pursuant to Section 10.1, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an Assignee that shall assume such obligations
(which Assignee may be another Lender, if a Lender accepts such assignment),
provided that (i) the Borrower shall have paid to the Administrative Agent the
registration and processing fee (if applicable), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Assignee (to the extent
of such outstanding principal, accrued interest, fees and/or breakage costs) or
the Borrower (in the case of all other amounts), (iii) such Assignee is able to
make, maintain or continue, as applicable, Eurodollar Rate Loans, and (iv) such
assignment does not conflict with any applicable Law. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.”
1.19 Amendment to Section 2.26. A new Section 2.26 is added to the Credit
Agreement as follows:
“2.26 Conversion of Extending Revolving Credit Commitments. (a) The Borrower
shall have the right to request on one or more occasions on and after the Fourth
Amendment Effective Date and prior to the Non-Extending Revolving Credit
Termination Date that one or more Lenders convert their existing Non-Extending
Revolving Credit Commitments to Extending Revolving Credit Commitments (pursuant
to Section 2.8 and/or Section 10.1 hereof), it being understood and agreed,
however, that:
(i) notwithstanding any other provision herein to the contrary, no Lender shall
be obligated to convert, increase or provide an Extending Revolving Credit
Commitment as a result of any such request by the Borrower, and until such time,
if any, as such Lender has agreed in its sole discretion to convert, increase or
provide an Extending Revolving Credit Commitment and executed and delivered to
the Administrative Agent an Extending Revolving Credit Commitment Agreement
agreeing to the conversion of its Non-Extending Revolving Credit Commitment or
consenting to the increase or provision of a new Extending Revolving Credit
Commitment, such Lender’s Non-Extending Revolving Credit Commitment shall not be
converted and such Lender’s Extending Revolving Credit Commitment will not be
increased,

 

16



--------------------------------------------------------------------------------



 



(ii) any Lender (or, in the circumstances contemplated by clause (v) below, any
other Person which is permitted to become a Lender hereunder) may so convert,
increase or provide an Extending Revolving Credit Commitment without the consent
of any other Lender,
(iii) each conversion, increase or provision of Extending Revolving Credit
Commitments pursuant to this Section 2.26 on a given date shall be in a minimum
aggregate amount (for all Lenders (including in the circumstances contemplated
by clause (v) below, any other Person which is permitted to become a Lender
hereunder) of at least $1,000,000,
(iv) the conversion of a Non-Extending Revolving Credit Commitment to an
Extending Revolving Credit Commitment shall have the effect of increasing the
Extending Revolving Credit Commitment of each consenting Lender and permanently
reducing such Lender’s Non-Extending Revolving Credit Commitment by the amount
of such conversion as specified in the relevant Extending Revolving Credit
Commitment Agreement effective on the date specified in such agreement,
(v) the Borrower may, on the terms and conditions set forth herein with respect
to Incremental Loans, request additional Extending Revolving Credit Commitments
from Lenders or Persons that are permitted to become Lenders hereunder, and
(vi) the Applicable Margin, Extending Revolving Credit Termination Date and
other provisions applicable to the Extending Revolving Credit Commitments shall
be set forth in the initial Extending Revolving Credit Commitment Agreement and
all subsequent Extending Revolving Credit Loans (whether converted from
Non-Extending Revolving Credit Loans, an increase of an Extending Revolving
Credit Commitment or provided by any other Person which is permitted to be a
Lender hereunder) shall be deemed to contain the same Applicable Margin,
Extending Revolving Credit Termination Date and other provisions applicable to
Extending Revolving Credit Commitments as those set forth in such initial
Extending Revolving Credit Commitment Agreement as if set forth fully herein.
(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extending Revolving Credit Commitment Agreement, and
(i) at such time the Register shall be modified by the Administrative Agent to
reflect the Extending Revolving Credit Commitments and Non-Extending Revolving
Credit Commitments of all Lenders and (ii) to the extent requested by a Lender
with an Extending Revolving Credit Commitment, the appropriate Notes will be
issued, at the Borrower’s expense, to such Lender, to be in conformity with the
requirements of Section 2.9 (with appropriate modifications) to the extent
needed to reflect the Extending Revolving Credit Commitment of such Lender, as
the case may be.

 

17



--------------------------------------------------------------------------------



 



(c) On the effective date of any increase in the Extending Revolving Credit
Commitments pursuant to this Section 2.26, the Borrower shall, in coordination
with the Administrative Agent, repay outstanding Non-Extending Revolving Credit
Loans and/or Extending Revolving Credit Loans of certain of the Lenders with a
Non-Extending Revolving Credit Commitment or Extending Revolving Credit
Commitment, as applicable, and incur additional Non-Extending Revolving Credit
Loans and/or Extending Revolving Credit Loans from certain other Lenders with a
Non-Extending Revolving Credit Commitment and/or Extending Revolving Credit
Commitment, in each case to the extent necessary so that all of the Lenders
participate in each outstanding borrowing of Non-Extending Revolving Credit
Loans and Extending Revolving Credit Loans pro rata within each tranche of
Revolving Credit Commitments on the basis of their respective Non-Extending
Revolving Credit Commitments or Extending Revolving Credit Commitments (after
giving effect to any increase in the Total Extending Revolving Credit
Commitments and decrease in the Total Non-Extending Revolving Credit Commitments
pursuant to this Section 2.26) and pro rata across each tranche of Revolving
Credit Commitments based on the Aggregate Extending Percentage and Aggregate
Non-Extending Percentage of the Total Revolving Credit Commitments and with the
Borrower being obligated to pay to the respective Lenders the costs of the type
referred to in Section 2.22 in connection with any such repayment and/or
borrowing.
(d) On the Non-Extending Revolving Credit Termination Date, subject to the terms
of Section 2.4(b), Section 2.5 (provided that provisions in Section 2.5 relating
to notifying Non-Extending Revolving Credit Lenders and funding by Non-Extending
Revolving Credit Lenders shall not be applicable to borrowings under this
Section 2.26(d)) and Section 5.2, the Borrower may borrow Extending Revolving
Credit Loans to pay in full the aggregate amount of all Non-Extending Revolving
Extensions of Credit without also borrowing Non-Extending Revolving Credit Loans
on such date.
(e) Notwithstanding anything to the contrary contained herein, in no event shall
any Extending Revolving Credit Commitment Agreement become effective for so long
as LCPI is the Administrative Agent.”
1.20 Amendment to Section 3.1. Section 3.1 of the Credit Agreement is restated
in its entirety as follows:
“3.1 L/C Commitment.
(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit and, to the extent
available from such Issuing Lender, commercial letters of credit (collectively,
the “Letters of Credit”) for the account of the Borrower on any Business Day
from the Effective Date until the Extending Revolving Credit Termination Date in
such form as may be approved from time to time by such Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Credit Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Extending Revolving Credit Termination Date; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

 

18



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the L/C Obligations then outstanding (in
each case exclusive of Payment Amounts which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed (x) the L/C Commitment and (y) when added to the aggregate outstanding
principal amount of all Revolving Credit Loans and all Swing Line Loans then
outstanding, the Total Revolving Credit Commitment; and (ii) no Extending Letter
of Credit shall be issued the Stated Amount of which, when added to the sum of
(I) the Aggregate Extending Percentage of L/C Obligations then outstanding
(exclusive of (A) Extending L/C Obligations then outstanding and (B) Payment
Amounts relating to Extending Letters of Credit which are repaid on the date of,
and prior to the issuance of, the respective Extending Letter of Credit),
(II) the aggregate amount of Extending L/C Obligations then outstanding
(exclusive of Payment Amounts which are repaid on the date of, and prior to the
issuance of, the respective Extending Letter of Credit), (III) the Aggregate
Extending Percentage of the aggregate outstanding principal amount of all Swing
Line Loans then outstanding and (IV) the aggregate outstanding principal amount
of all Extending Revolving Credit Loans, would exceed the Total Extending
Revolving Credit Commitment.
(c) It is acknowledged and agreed that with respect to each of the Letters of
Credit which were issued under this Agreement prior to the Fourth Amendment
Effective Date and which remain outstanding on the Fourth Amendment Effective
Date, from and after the Fourth Amendment Effective Date, with respect to all
such Letters of Credit and any related Payment Amount there shall be an
automatic adjustment to the participations held by each Lender thereunder
pursuant to this Section 3.1(c), so that the undivided participation and
interest of the Lenders in each such Letter of Credit and any related Payment
Amount is divided ratably between the Non-Extending Revolving Credit Commitments
and the Extending Revolving Credit Commitments, and among Lenders with
Non-Extending Revolving Credit Commitments ratably in proportion to each such
Lender’s Non-Extending Revolving Credit Percentage and among Lenders with
Extending Revolving Credit Commitments ratably in proportion to each such
Lender’s Extending Revolving Credit Percentage.
(d) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.”
1.21 Amendment to Section 3.3(a). Section 3.3 of the Credit Agreement is
restated in its entirety as follows:
“(a) The Borrower will pay a fee on the aggregate drawable amount of all
outstanding Letters of Credit in consideration of the L/C Participations noted
in Section 3.4 below (it being understood that, in light of the foregoing, no
fees shall be payable under this Section 3.3(a) to Non-Extending Revolving
Credit Lenders in respect of Extending Letters of Credit) at a per annum rate
equal to (i) in the case of Non-Extending Revolving Credit Commitments, the
Applicable Margin then in effect with respect to Eurodollar Loans that are
Non-Extending Revolving Credit Loans, shared ratably among the Non-Extending
Revolving Credit Lenders in accordance with their respective Non-Extending
Revolving Credit Percentages and (ii) in the case of Extending Revolving Credit
Commitments, the Applicable Margin then in effect with respect to Eurodollar
Loans that are Extending Revolving Credit Loans, shared ratably among the
Extending Revolving Credit Lenders in accordance with their respective Extending
Revolving Credit Percentages, in each case payable quarterly in arrears on each
L/C Fee Payment Date after the issuance date. In addition, the Borrower shall
pay to the relevant Issuing Lender for its own account a fronting fee (in an
amount to be agreed to by the Borrower and such Issuing Lender) on the aggregate
drawable amount of all outstanding Letters of Credit issued by it, which fee
shall be payable quarterly in arrears on the last day of each March, June,
September and December, the Non-Extending Revolving Credit Termination Date and
the Extending Revolving Credit Termination Date. ”

 

19



--------------------------------------------------------------------------------



 



1.22 Amendment to Section 3.4. Section 3.4 of the Credit Agreement is restated
in its entirety as follows:
“3.4 L/C Participations. 
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
a participation interest as described below, provided that as to any Letter of
Credit that expires on or after the date that is five Business Days immediately
prior to the Non-Extending Revolving Credit Termination Date (such Letter of
Credit, an “Extending Letter of Credit”), such L/C Participants shall be limited
to Extending Revolving Credit Lenders, and in the case of any such renewal,
there shall be an automatic adjustment to the participations pursuant to this
Section 3.4 to allocate all such participations in such renewed Letter of Credit
among the Extending Revolving Credit Lenders. Each L/C Participant shall be
deemed to have irrevocably accepted and purchased from such Issuing Lender and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to (i) such L/C Participant’s Revolving Credit
Percentage in each Issuing Lender’s obligations and rights under each Letter of
Credit issued by such Issuing Lender hereunder and the amount of each draft paid
by such Issuing Lender thereunder (other than Extending Letters of Credit) or
(ii) such L/C Participant’s Extending Revolving Credit Percentage in such
Extending Letter of Credit. Each L/C Participant unconditionally and irrevocably
agrees with each Issuing Lender that, if a draft is paid under any Letter of
Credit issued by such Issuing Lender for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent, for the
account of such Issuing Lender, upon demand at the Administrative Agent’s
Payment Office (and thereafter the Administrative Agent shall promptly pay to
such Issuing Lender) an amount equal to such L/C Participant’s Revolving Credit
Percentage (or, in the case of Extending Letters of Credit, such L/C
Participant’s Extending Revolving Credit Percentage) of the amount of such
draft, or any part thereof, that is not so reimbursed. Upon any change in the
respective Revolving Credit Commitments or Revolving Credit Percentages (or
Extending Revolving Credit Commitments or Extending Revolving Credit Percentages
in the case of Extending Letters of Credit) of the Lenders pursuant to the terms
hereof, it is hereby agreed that, with respect to all such outstanding Letters
of Credit or, as the case may be, Extending Letters of Credit and, in each case,
any related Payment Amounts, there shall be an automatic adjustment to the
participations pursuant to this Section 3.4 to reflect the new Revolving Credit
Percentages (or Extending Revolving Credit Percentages in the case of Extending
Letters of Credit) of the assignor and assignee Lender or of all Lenders with
respective Revolving Credit Commitments (or Extending Revolving Credit
Commitments in the case of Extending Letters of Credit), as applicable.

 

20



--------------------------------------------------------------------------------



 



(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent, for the account of an Issuing Lender, pursuant to Section
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is not paid to such Issuing Lender
within three Business Days after the date such payment is due, such Issuing
Lender shall so notify the Administrative Agent, who shall notify such L/C
Participant and such L/C Participant shall pay to the Administrative Agent, for
the account of such Issuing Lender on demand (and thereafter the Administrative
Agent shall promptly pay to such Issuing Lender) an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent, for the account of such Issuing
Lender, by such L/C Participant within three Business Days after the date such
payment is due, the Administrative Agent on behalf of such Issuing Lender shall
be entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Base Rate Loans that are Non-Extending Revolving Credit Loans. A certificate
the Administrative Agent submitted on behalf of such Issuing Lender submitted to
any L/C Participant with respect to any such amounts owing under this Section
shall be conclusive in the absence of manifest error.
(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent or any L/C
Participant its pro rata share of such payment in accordance with Section 3.4(a)
(or, in the case of Extending Letters of Credit, the pro rata share based on the
Extending Revolving Credit Percentage), such Issuing Lender receives any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent, for the account of such L/C Participant
(and thereafter the Administrative Agent shall promptly pay such L/C
Participant), its pro rata share thereof (or, in the case of Extending Letters
of Credit, the pro rata share based on the Extending Revolving Credit
Percentage); provided, however, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent, for the account
of such Issuing Lender (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender), the portion thereof previously distributed by such
Issuing Lender. ”
1.23 Amendment to Section 3.9. A new Section 3.9 is added to the Credit
Agreement as follows:
“3.9 Lender Defaults. No Issuing Lender shall have any obligation to issue any
Letter of Credit if (a) a Lender Default exists with respect to any Lender with
a Revolving Credit Commitment or (b) such Issuing Lender, in its reasonable
discretion, determines that there may be a risk of one or more Revolving Credit
Lenders becoming a Defaulting Lender, unless, in either case, the Issuing Lender
has entered into arrangements satisfactory to it and the Borrower to eliminate
such Issuing Lender’s risk with respect to the relevant Lender(s), including by
cash collateralizing such Lender’s Revolving Credit Percentage of L/C
Obligations then outstanding (other than Extending L/C Obligations) and
Extending Revolving Credit Percentage of Extending L/C Obligations (such
arrangements, the “Letter of Credit Back-Stop Arrangements”). If any Lender with
a Revolving Credit Commitment (a) becomes a Defaulting Lender or (b) is at risk,
in the reasonable discretion of an Issuing Lender, of becoming a Defaulting
Lender at any time that any Letter of Credit is outstanding, the Borrower shall
enter into the applicable Letter of Credit Back-Stop Arrangements with such
Issuing Lender or Issuing Lenders no later than 10 Business Days after the date
the Borrower receives notice from such Issuing Lender requesting the applicable
Letter of Credit Back-Stop Arrangements.”

 

21



--------------------------------------------------------------------------------



 



1.24 Amendment to Section 4.21. Section 4.21 of the Credit Agreement is restated
in its entirety as follows:
“4.21 Senior Indebtedness. The Obligations constitute “Senior Debt” of the
Borrower under and as defined in the Indentures governing Subordinated
Obligations or Permitted Refinancing Obligations (to the extent subordinated in
right of payment to the Obligations). The obligations of each Subsidiary
Guarantor under the Subsidiary Guaranty constitute “Guarantor Senior
Indebtedness” of such Subsidiary Guarantor under and as defined in the
Indentures governing Subordinated Obligations or Permitted Refinancing
Obligations (to the extent subordinated in right of payment to the
Obligations).”
1.25 Amendment to Section 7.1(a). Section 7.1(a) of the Credit Agreement is
restated in its entirety as follows:
“(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

              Consolidated   Fiscal Quarter Ending   Leverage Ratio  
 
       
After the Effective Date and on or prior to June 30, 2007
    7.00  
After June 30, 2007 and on or prior December 31, 2007
    7.50  
After December 31, 2007 and on or prior to March 31, 2008
    7.25  
After March 31, 2008 and on or prior to December 31, 2008
    7.00  
After December 31, 2008 and on or prior to December 31, 2009
    6.50  
After December 31, 2009 and on or prior to March 31, 2010
    6.75  
After March 31, 2010 and on or prior to June 30, 2010
    6.50  
After June 30, 2010 and on or prior to September 30, 2010
    6.00  
Thereafter
    5.00 ”

1.26 Amendment to Section 7.1(b). Section 7.1(b) of the Credit Agreement is
restated in its entirety as follows:
“(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

              Consolidated Interest   Fiscal Quarter Ending   Coverage Ratio    
After the Effective Date and on or prior to December 31, 2008
    1.50  
After December 31, 2008 and on or prior to June 30, 2010
    1.75  
Thereafter
    2.00 ”

 

22



--------------------------------------------------------------------------------



 



1.27 Amendment to Section 7.2. Section 7.2 of the Credit Agreement is amended by
replacing “Guaranty Obligations” each place it appears with “Guarantee
Obligations”.
1.28 Amendment to Section 7.2(h). Section 7.2(h) of the Credit Agreement is
restated in its entirety as follows:
(h) New Subordinated Obligations and/or Permitted Refinancing Obligations (and
Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness), all of the Net Cash Proceeds of which are used to refinance
(including pursuant to a tender, redemption, exchange or other replacement) Term
Loans, Delayed Draw Term Loans, Revolving Credit Loans, Subordinated
Obligations, Permitted Senior Unsecured Indebtedness or Permitted Refinancing
Obligations (and all interest and expenses incurred in connection therewith);
1.29 Amendment to Section 7.2. Section 7.2 of the Credit Agreement is amended by
deleting the word “and” at the end of clause (l), adding the word “; and” at the
end of clause (m), and adding the following clause (n) after clause (m):
“(n) Permitted Senior Unsecured Indebtedness, and Guarantee Obligations of any
Subsidiary Guarantor in respect thereof.”
1.30 Amendment to Section 7.3. Section 7.3 of the Credit Agreement is amended by
deleting the word “and” at the end of clause (t), replacing the period at the
end of clause (u) with “; and”, and adding the following clause (v) after clause
(u):
“(v) Liens created pursuant to any Back-Stop Arrangement.”
1.31 Amendment to Section 7.8(a). Section 7.8(a) of the Credit Agreement is
restated in its entirety as follows:
“(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, the
principal of Subordinated Notes, the Permitted Refinancing Notes or Permitted
Senior Unsecured Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, or enter into any derivative
or other transaction with any Derivatives Counterparty obligating the Borrower
or any Subsidiary to make payments to such Derivatives Counterparty as a result
of any change in market value of the Subordinated Notes, the Permitted
Refinancing Notes or Permitted Senior Unsecured Indebtedness, provided that:
(i) the Borrower may prepay Existing Subordinated Obligations, New Subordinated
Obligations, Permitted Senior Unsecured Indebtedness and Permitted Refinancing
Obligations in connection with the refinancing of such Existing Subordinated
Obligations, New Subordinated Obligations, Permitted Senior Unsecured
Indebtedness or Permitted Refinancing Obligations with the proceeds of (1) New
Subordinated Obligations and/or Permitted Refinancing Obligations permitted
pursuant to Section 7.2(h), or (2) Permitted Senior Unsecured Indebtedness
permitted pursuant to Section 7.2(n);

 

23



--------------------------------------------------------------------------------



 



(ii) if there is no Default or Event of Default (giving effect to such
transaction), the Borrower may make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease the Borrower’s Indebtedness under the Senior Subordinated Notes
Indenture 2003 and the Senior Subordinated Notes Indenture 2004 in an amount not
to exceed $100,000,000;”
1.32 Annex A. Annex A of the Credit Agreement is restated in its entirety as
follows:
“PRICING GRID FOR NON-EXTENDING REVOLVING CREDIT LOANS
The margins set forth in the following table shall apply:

                              Applicable     Applicable             Margin    
Margin     Commitment Fee Rate for       for Eurodollar     for Base Rate    
Non-Extending Revolving   Consolidated Leverage Ratio   Loans     Loans    
Credit Commitment  
 
                       
Greater than or equal to 6.00
    3.00 %     1.50 %     0.50 %
Greater than or equal to 5.50 and less than 6.00
    2.75 %     1.25 %     0.45 %
Greater than or equal to 5.00 and less than 5.50
    2.50 %     1.00 %     0.375 %
Greater than or equal to 4.00 and less than 5.00
    2.25 %     0.75 %     0.30 %
Less than 4.00
    2.00 %     0.50 %     0.25 %

The Applicable Margin and Commitment Fee Rate with respect to Extending
Revolving Credit Loans and Extending Revolving Credit Commitments shall be as
set forth in the initial Extending Revolving Credit Commitment Agreement.
Changes in the Applicable Margin and the Commitment Fee Rate with respect to
Revolving Credit Loans resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (the “Adjustment Date”) on which financial
statements are delivered to the Lenders pursuant to Section 6.1 (but in any
event not later than the 45th day after the end of each of the first three
quarterly periods of each fiscal year or the 90th day after the end of each
fiscal year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the Consolidated Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be greater than 6.00. In
the event that any financial statement or Compliance Certificate delivered
pursuant to Section 6.1 or 6.2 is shown to be inaccurate, and such inaccuracy,
if corrected would have led to a higher Applicable Margin for any period (an
“Applicable Period”) than such margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined by reference to the corrected Compliance Certificate (but in
no event shall the Lenders owe any amounts to the Borrower), and (iii) the
Borrower shall immediately pay to Administrative Agent the additional interest
owing as a result of such increased margin for such Applicable Period, which
payment shall be promptly applied by Administrative Agent in accordance with the
terms hereof (it being understood and agreed that nothing in this section shall
limit the rights of Administrative Agent and the Lenders hereunder).”

 

24



--------------------------------------------------------------------------------



 



1.33 Exhibit I-3 to the Credit Agreement is hereby amended and restated as set
forth on Exhibit B hereto.
1.34 Exhibit I-5 to the Credit Agreement is hereby added to the Credit Agreement
as set forth on Exhibit C hereto immediately after Exhibit I-4 to the Credit
Agreement.
1.35 Exhibit M to the Credit Agreement is hereby amended and restated as set
forth on Exhibit D hereto.
1.36 Exhibit O to the Credit Agreement is hereby amended and restated as set
forth on Exhibit E hereto.
Section 2. REDUCTION OF COMMITMENTS. Effective as of the Fourth Amendment
Effective Date, each Lender’s Commitment shall be reduced by fifteen percent
(15.0%) (the “Commitment Reduction”).
Section 3. AGENCY MATTERS.
3.1 Notice of Resignation. The Borrower and the Lenders party hereto hereby
acknowledge receipt from the Administrative Agent of, subject to the terms and
conditions set forth herein and in the Agency Transfer Agreement (as defined
below), the Administrative Agent’s resignation as Administrative Agent and Swing
Line Lender under the Credit Agreement and the other Loan Documents. The
Borrower and the Lenders party hereto hereby waive any notice requirement
provided for under Section 9.9 (Successor Administrative Agent) of the Credit
Agreement in respect of such resignation.
3.2 Agency Appointment. The Required Lenders hereby appoint Barclays Bank PLC as
successor administrative agent (the “Successor Agent”) under the Credit
Agreement and under the Loan Documents, such appointment to be effective on and
as of the “Effective Date” (as defined in the Agency Transfer Agreement (such
date, the “Agency Transfer Date”)). The Required Lenders and the Borrower hereby
waive any notice requirement provided for under Section 9.9 (Successor
Administrative Agent) of the Credit Agreement in respect of such appointment and
the requirement in Section 9.9 (Successor Administrative Agent) of the Credit
Agreement that the successor agent must be selected from among the Lenders. The
Borrower hereby consents to the appointment of the Successor Agent as
Administrative Agent under the Credit Agreement and the other Loan Documents.

 

25



--------------------------------------------------------------------------------



 



3.3 Required Lender Instruction and Agreement. The Required Lenders hereby
instruct each of the Administrative Agent and the Successor Agent to execute and
deliver an Amendment, Resignation, Waiver, Consent and Appointment Agreement
(the “Agency Transfer Agreement”) in substantially the form set forth on
Exhibit F hereto. The Required Lenders acknowledge and agree that the provisions
of Section 9.4 of the Credit Agreement shall be applicable to each of the
Administrative Agent and the Successor Agent, and that each of them shall in all
cases be fully protected in acting in accordance with the foregoing request. The
Required Lenders also hereby agree that the Credit Agreement shall be amended in
substantially the manner set forth in Section 2 of the Agency Transfer
Agreement, such amendments to take effect on the Agency Transfer Date.
3.4 Indemnification and Expense Reimbursement for the Successor Agent. The
parties hereto hereby agree that, notwithstanding the appointment of the
Successor Agent not taking effect until the Agency Transfer Date, the Successor
Agent and its affiliates shall be entitled to the benefits and protections of
Section 9.3 (Exculpatory Provisions), Section 9.4 (Reliance by Agents),
Section 9.6 (Non-Reliance on Agents and Other Lenders), Section 9.7
(Indemnification) and Section 10.5 (Payment of Expenses) of the Credit Agreement
as if the Successor Agent and its affiliates were the Administrative Agent as of
the Fourth Amendment Effective Date.
3.5 Limitation. Each of the Borrower and each Required Lender hereby agrees that
this Amendment and the Agency Transfer Agreement (i) does not impose on LCPI
affirmative obligations or indemnities to which it was not already subject, as
of the date of its petition commencing its proceeding under chapter 11 of title
11 of the United States Code, and that could give rise to any administrative
expense claims other than claims arising as a result of (x) the failure by LCPI
to perform any of its obligations hereunder or thereunder or (y) any
representation or warranty of LCPI set forth herein or therein not being true
and correct on and as of the date hereof, thereof and the Agency Transfer Date
and (ii) is not inconsistent with the terms of the Credit Agreement.
Section 4. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce
the Required Lenders to enter into this Amendment, the Borrower represents and
warrants to the Lenders that:
4.1 Organizational Power; Authorization; Enforceable Obligations. The Borrower
has the organizational power and authority, and the legal right, to make,
deliver and perform this Amendment and each Subsidiary Guarantor has the
organizational power and authority, and the legal right, to make, deliver and
perform the Consent of Guarantors in the form of Exhibit A attached hereto (the
“Consent”). Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery, and performance of this Amendment and the
Consent, as applicable, and the performance of the Loan Documents to which it is
a party as modified by this Amendment. This Amendment and the Consent have each
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Amendment, the Consent, and the Loan Documents, as amended by this
Amendment, constitute a legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

26



--------------------------------------------------------------------------------



 



4.2 No Legal Bar. The execution, delivery and performance of this Amendment, the
Consent and the Loan Documents, as modified by this Amendment, will not violate
in any material respect any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents or permitted
thereunder). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.
4.3 No Default. After giving effect to this Amendment, no event has occurred, is
continuing, or will result from, the execution and delivery of this Amendment or
the Consent that would constitute a Default or an Event of Default.
4.4 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects as if made
on and as of the Fourth Amendment Effective Date.
Section 5. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and
the consents and approvals contained herein, shall be effective on the date when
each of the following conditions has been satisfied:
5.1 Execution of Amendment. The Borrower and the Required Lenders shall have
executed and delivered this Amendment.
5.2 Execution of Subsidiary Guarantor Consent. Each of the Guarantors shall have
executed and delivered the Consent of Guarantors in the form of Exhibit A
attached hereto.
5.3 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Fourth Amendment Effective
Date as if made on and as of such date after giving effect to this Amendment.
5.4 No Default. After giving effect to this Amendment and the extension of
credit to be made on such date and the application of the proceeds of such
extension of credit, no Default or Event of Default shall have occurred and be
continuing on the Fourth Amendment Effective Date.
5.5 Delivery of Documents. Deutsche Bank Trust Company Americas (the “Lead
Arranger”) shall have received such other documents as the Lead Arranger may
reasonably request in connection with this Amendment.
5.6 Fees.
(a) The Borrower shall have transmitted, in immediately available funds, to each
Lender consenting in writing to this Amendment by a date to be specified to the
Lenders by the Borrower and the Lead Arranger, an amendment fee equal to an
amount as agreed between the Borrower and the Lenders.
(b) The Lead Arranger shall have received payment in immediately available funds
of all fees, costs and expenses of its counsel in connection with this Amendment
and any other fees separately agreed with the Borrower.

 

27



--------------------------------------------------------------------------------



 



5.7 Approvals. All governmental and third party approvals (other than the Nevada
Gaming Commission’s approval of the transfer of the Pledge Agreement (Gaming
Regulated) with respect to the membership interest in PNK (Reno), LLC
contemplated under the Agency Transfer Agreement) necessary or advisable in
connection with the transactions contemplated by this Amendment and the
amendments to the other Loan Documents, if any, shall have been obtained and be
in full force and effect or otherwise applied for or requested (and the Borrower
has no reason to believe that they will not be obtained in due course), and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the amendments contemplated hereby.
Notwithstanding the foregoing, any provisions of this Amendment that require the
written consent of the existing Issuing Lender to become effective (which, for
the avoidance of doubt, shall relate solely to the amendments to Section 3 of
the Credit Agreement contemplated by this Amendment) shall not be effective as
against such Issuing Lender until the date on which such Issuing Lender has
executed this Amendment or otherwise agreed in writing that such provisions of
this Amendment are effective with respect to it.
Section 6. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document.
From and after the date on which this Amendment becomes effective, all
references in the Loan Documents to the “Credit Agreement” shall mean the Credit
Agreement as amended hereby. Except as expressly amended hereby or waived
herein, the Credit Agreement and the other Loan Documents, including the Liens
granted thereunder, shall remain in full force and effect, and all terms and
provisions thereof are hereby ratified and confirmed.
Section 7. BORROWER CONFIRMATION. The Borrower confirms that as amended hereby,
each of the Loan Documents is in full force and effect, and that none of the
Loan Parties has any defenses, setoffs or counterclaims to its Obligations.
Section 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 9. NO WAIVER. Except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment does not constitute a waiver of any
Default or Event of Default, amend or modify any provision of any Loan Document
or constitute a course of dealing or any other basis for altering the
Obligations of any Loan Party.
Section 10. INTEGRATION. The Credit Agreement and the other Loan Documents (as
amended by this Amendment) represents the entire agreement of the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Lead Arranger or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein.
Section 11. CAPTIONS. The catchlines and captions herein are intended solely for
convenience of reference and shall not be used to interpret or construe the
provisions hereof.
Section 12. COUNTERPARTS. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Administrative Agent.
[Remainder of page intentionally left blank]

 

28



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.
BORROWER:

                      PINNACLE ENTERTAINMENT, INC., a         Delaware
corporation    
 
                    By:   /s/ Stephen H. Capp                  
 
      Name:   Stephen H. Capp    
 
      Title:   Executive Vice President and    
 
          Chief Financial Officer    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

                      LEHMAN COMMERCIAL PAPER INC.    
 
                    By:   /s/ Roopali Hall                  
 
      Name:   Roopali Hall    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Lehman Commercial Paper Inc.    
 
                    By:   /s/ Roopali Hall                  
 
      Name:   Roopali Hall    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Allied Irish Banks, P.L.C.    
 
                    By:   /s/ Larissa Megerdichian                  
 
      Name:   Larissa Megerdichian    
 
      Title:   Assistant Vice President    
 
                    By:   /s/ Mia Bolin                  
 
      Name:   Mia Bolin    
 
      Title:   Assistant Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Bank of America, N.A.    
 
                    By:   /s/ Brian D. Corum                  
 
      Name:   Brian D. Corum    
 
      Title:   Senior Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Bank of Scotland PLC    
 
                    By:   /s/ Julia R. Franklin                  
 
      Name:   Julia R. Franklin    
 
      Title:   Assistant Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Barclays Bank PLC    
 
                    By:   /s/ Craig Malloy                  
 
      Name:   Craig Malloy    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Calyon New York Branch    
 
                    By:   /s/ Joseph A. Asciolla                  
 
      Name:   Joseph A. Asciolla    
 
      Title:   Managing Director    
 
                    By:   /s/ David Bowers                  
 
      Name:   David Bowers    
 
      Title:   Managing Director    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    CAPITAL ONE, N.A. F/K/A/ Hibernia National Bank    
 
                    By:   /s/ Ross S. Wales                  
 
      Name:   Ross S. Wales    
 
      Title:   Senior Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Cent CDO 15 Limited    
 
                    By:   RiverSource Investments, LLC, as            
Collateral Manager    
 
                    By:   /s/ Robin C. Stancil                  
 
      Name:   Robin C. Stancil    
 
      Title:   Director of Operations    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Centurion CDO 8, Limited    
 
                    By:   RiverSource Investments, LLC as             Collateral
Manager    
 
                    By:   /s/ Robin C. Stancil                  
 
      Name:   Robin C. Stancil    
 
      Title:   Director of Operations    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Centurion CDO 9, Ltd    
 
                    By:   RiverSource Investments, LLC as             Collateral
Manager    
 
                    By:   /s/ Robin C. Stancil                  
 
      Name:   Robin C. Stancil    
 
      Title:   Director of Operations    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    JP Morgan Chase Bank, N.A.    
 
                    By:   /s/ Marc E. Costantino                  
 
      Name:   Marc E. Costantino    
 
      Title:   Executive Director    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    CIT Lending Services Corp.    
 
                    By:   /s/ Vincent DeVito                  
 
      Name:   Vincent DeVito    
 
      Title:   Portfolio Manager, MD    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    TD Bank, N.A.    
 
                    By:   /s/ Keith R. White                  
 
      Name:   Keith R. White    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    COMMERZBANK AG, NEW YORK AND         GRAND CAYMAN BRANCHES  
 
 
                    By:   /s/ Gill Realon                  
 
      Name:   Gill Realon    
 
      Title:   First Vice President    
 
                    By:   /s/ Kelly Goudge                  
 
      Name:   Kelly Goudge    
 
      Title:   Assistant Treasurer    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Deutsche Bank Trust Company Americas    
 
                    By:   /s/ Robert M. Wood, Jr.                  
 
      Name:   Robert M. Wood, Jr.    
 
      Title:   Director    
 
                    By:   /s/ Mary Kay Coyle                  
 
      Name:   Mary Kay Coyle    
 
      Title:   Managing Director    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    HSH Nordbank AG, New York Branch    
 
                    By:   /s/ Michael Carter                  
 
      Name:   Michael Carter    
 
      Title:   Senior Vice President    
 
                    By:   /s/ Sven Schlolaut                  
 
      Name:   Sven Schlolaut    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    MB Financial Bank, N.A.    
 
                    By:   /s/ Henry Wessel                  
 
      Name:   Henry Wessel    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Merrill Lynch Capital Corporation    
 
                    By:   /s/ Christopher DiBiase                  
 
      Name:   Christopher DiBiase    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    NATIXIS    
 
                    By:   /s/ Frank H. Madden, Jr.                  
 
      Name:   Frank H. Madden, Jr.    
 
      Title:   Managing Director    
 
                    By:   /s/ Christian Paragot-Rieutort                  
 
      Name:   Christian Paragot-Rieutort    
 
      Title:   Associate Director    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    SOCIETE GENERALE    
 
                    By:   /s/ Patricia Wright                  
 
      Name:   Patricia Wright    
 
      Title:   Director    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Wachovia Bank, National Association    
 
                    By:   /s/ G. Lee Wagner, Jr.                  
 
      Name:   G. Lee Wagner, Jr.    
 
      Title:   Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Wells Fargo Bank, N.A.    
 
                    By:   /s/ Clark A. Wood                  
 
      Name:   Clark A. Wood    
 
      Title:   Senior Vice President    

Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT OF GUARANTORS
Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.
Each of the undersigned hereby agrees that the Amendment, this Consent of
Guarantors Agreement and the Agency Transfer Agreement (i) does not impose on
LCPI affirmative obligations or indemnities to which it was not already subject,
as of the date of its petition commencing its proceeding under chapter 11 of
title 11 of the United States Code, and that could give rise to any
administrative expense claims other than claims arising as a result of (x) the
failure by LCPI to perform any of its obligations hereunder or thereunder or
(y) any representation or warranty of LCPI set forth herein or therein not being
true and correct on and as of the date hereof, thereof and the Agency Transfer
Date and (ii) is not inconsistent with the terms of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 21st day of July, 2009.

                              BILOXI CASINO CORP., a Mississippi corporation    
    CASINO MAGIC CORP., a Minnesota corporation         ST. LOUIS CASINO CORP.,
a Missouri corporation    
 
                       
 
  By:                                           Name:   Stephen H. Capp        
    Title:   Chief Financial Officer    
 
                            CASINO ONE CORPORATION, a Mississippi corporation  
      PNK (BOSSIER CITY), INC., a Louisiana corporation    
 
                       
 
  By:                                           Name:   Stephen H. Capp        
    Title:   Treasurer    
 
                            BELTERRA RESORT INDIANA, LLC,         a Nevada
limited liability company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    
 
                            BOOMTOWN, LLC,         a Delaware limited liability
company    
 
                            By:   Pinnacle Entertainment, Inc., its sole member
   
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    

Consent of Guarantors to Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                              OGLE HAUS, LLC,         an Indiana limited
liability company    
 
                            By:   Belterra Resort Indiana, LLC,             its
sole member    
 
                                By:   Pinnacle Entertainment, Inc.,            
    its sole member    
 
                       
 
          By:                                  
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and    
 
                  Chief Financial Officer    
 
                            PNK (LAKE CHARLES), L.L.C.,         a Louisiana
limited liability company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member and manager    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    
 
                            PNK (RENO), LLC,         a Nevada limited liability
company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    

Consent of Guarantors to Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                              LOUISIANA-I GAMING,         a Louisiana
partnership in Commendam    
 
                            By:   Boomtown, LLC,             its general partner
   
 
                                By:   Pinnacle Entertainment, Inc.,            
    its sole member    
 
                       
 
          By:                                  
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and    
 
                  Chief Financial Officer    
 
                            PNK (ES), LLC,         a Delaware limited liability
company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    
 
                            PNK (ST. LOUIS RE), LLC,         a Delaware limited
liability company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    

Consent of Guarantors to Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                              PNK (CHILE 1), LLC,         a Delaware limited
liability company    
 
                            By:   Pinnacle Entertainment, Inc,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    
 
                            PNK (CHILE 2), LLC,         a Delaware limited
liability company    
 
                            By:   Pinnacle Entertainment, Inc,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    

Consent of Guarantors to Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                              YANKTON INVESTMENTS, LLC,         a Nevada limited
liability company    
 
                       
 
  By:                                           Name:   John A. Godfrey        
    Title:   Manager    
 
                            PNK (BATON ROUGE) PARTNERSHIP,         a Louisiana
partnership    
 
                            By:   PNK Development 8, LLC,             its
Managing Partner    
 
                                By:   Pinnacle Entertainment, Inc.,            
    its sole member    
 
                       
 
          By:                                  
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and    
 
                  Chief Financial Officer    
 
                            PNK Development 7, LLC,         a Delaware limited
liability company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    
 
                            PNK Development 8, LLC,         a Delaware limited
liability company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    

Consent of Guarantors to Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



                              PNK Development 9, LLC,         a Delaware limited
liability company    
 
                            By:   Pinnacle Entertainment, Inc.,             its
sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    
 
                            PNK (SCB), L.L.C.,         a Louisiana limited
liability company    
 
                            By:   PNK Development 7, LLC,             its sole
member    
 
                                By:   Pinnacle Entertainment, Inc.,            
    its sole member    
 
                       
 
          By:                                  
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and    
 
                  Chief Financial Officer    
 
                            PNK (STLH), LLC,         a Delaware limited
liability company    
 
                            By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
      By:                                               Name:   Stephen H. Capp
                Title:   Executive Vice President and                     Chief
Financial Officer    
 
                            President Riverboat Casino-Missouri, Inc.         a
Missouri corporation    
 
                       
 
  By:                                           Name:   Stephen H. Capp        
    Title:   Chief Financial Officer    

Consent of Guarantors to Fourth Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



Exhibit B
EXHIBIT I-3 TO CREDIT AGREEMENT
FORM OF NON-EXTENDING REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$_____________
__________ __, 200_
FOR VALUE RECEIVED, the undersigned, PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (as hereinafter defined) (the “Lenders”) or their registered assigns
at the Payment Office specified in the Credit Agreement in lawful money of the
United States and in immediately available funds, on or before the Non-Extending
Revolving Credit Termination Date the principal amount of (a)  _____  dollars
($_____), or, if less, (b) the aggregate unpaid principal amount of all
Non-Extending Revolving Credit Loans made by the Lender to the Borrower,
together with interest thereon, pursuant to the terms of the Credit Agreement.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, the date, type and amount of each Non-Extending
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such endorsement absent manifest error shall constitute prima
facie evidence of the accuracy of the information so endorsed. The failure to
make any such endorsement or any error in any such endorsement shall not affect
the obligations of the Borrower in respect of any Non-Extending Revolving Credit
Loan.
This Note (a) is one of the Non-Extending Revolving Credit Notes referred to in
the Second Amended and Restated Credit Agreement dated as of December 14, 2005
(as amended and as the same may be amended, restated, amended and restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, LEHMAN BROTHERS INC., and BEAR,
STEARNS & CO. INC., as joint advisors, joint lead arrangers and joint book
runners, BEAR STEARNS CORPORATE LENDING INC., as syndication agent, WELLS FARGO
BANK, N.A., as lead arranger, and LEHMAN COMMERCIAL PAPER INC. or its successors
or assigns, as administrative agent, (b) is subject to the provisions of the
Credit Agreement, and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

 

 



--------------------------------------------------------------------------------



 



Upon the occurrence and during the continuance of any Event of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

                      PINNACLE ENTERTAINMENT, INC.         a Delaware
corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



Schedule A
to Non-Extending Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                                                  Amount        
    Amount of Base Rate                       Amount of Base Rate     Converted
to     Amount of Principal of     Loans Converted to     Unpaid Principal
Balance     Notation   Date     Loans     Base Rate Loans     Base Rate Loans
Repaid     Eurodollar Loans     of Base Rate Loans     Made By  

 

 



--------------------------------------------------------------------------------



 



Schedule B
to Non-Extending Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                                                          Amount
Converted     Interest Period and     Amount of Principal     Amount of
Eurodollar     Unpaid Principal                 Amount of     to Eurodollar    
Eurodollar Rate with     of Eurodollar Loans     Loans Converted to     Balance
of     Notation   Date     Eurodollar Loans     Loans     Respect Thereto    
Repaid     Base Rate Loans     Eurodollar Loans     Made By  

 

 



--------------------------------------------------------------------------------



 



Exhibit C
EXHIBIT I-5 TO CREDIT AGREEMENT
FORM OF EXTENDING REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$_____________
__________ __, 200_
FOR VALUE RECEIVED, the undersigned, PINNACLE ENTERTAINMENT, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (as hereinafter defined) (the “Lenders”) or their registered assigns
at the Payment Office specified in the Credit Agreement in lawful money of the
United States and in immediately available funds, on or before the Extending
Revolving Credit Termination Date the principal amount of (a)  _____  dollars
($_____), or, if less, (b) the aggregate unpaid principal amount of all
Extending Revolving Credit Loans made by the Lender to the Borrower, together
with interest thereon, pursuant to the terms of the Credit Agreement. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, the date, type and amount of each Extending
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such endorsement absent manifest error shall constitute prima
facie evidence of the accuracy of the information so endorsed. The failure to
make any such endorsement or any error in any such endorsement shall not affect
the obligations of the Borrower in respect of any Extending Revolving Credit
Loan.
This Note (a) is one of the Extending Revolving Credit Notes referred to in the
Second Amended and Restated Credit Agreement dated as of December 14, 2005 (as
amended and as the same may be amended, restated, amended and restated,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, LEHMAN BROTHERS INC., and BEAR,
STEARNS & CO. INC., as joint advisors, joint lead arrangers and joint book
runners, BEAR STEARNS CORPORATE LENDING INC., as syndication agent, WELLS FARGO
BANK, N.A., as lead arranger, and BARCLAYS BANK PLC, as administrative agent,
(b) is subject to the provisions of the Credit Agreement, and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

 

 



--------------------------------------------------------------------------------



 



Upon the occurrence and during the continuance of any Event of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

                      PINNACLE ENTERTAINMENT, INC.         a Delaware
corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



Schedule A
to Extending Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

                                                                  Amount        
    Amount of Base Rate                       Amount of Base Rate     Converted
to     Amount of Principal of     Loans Converted to     Unpaid Principal
Balance     Notation   Date     Loans     Base Rate Loans     Base Rate Loans
Repaid     Eurodollar Loans     of Base Rate Loans     Made By  

 

 



--------------------------------------------------------------------------------



 



Schedule B
to Extending Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                                                          Amount
Converted     Interest Period and     Amount of Principal     Amount of
Eurodollar     Unpaid Principal                 Amount of     to Eurodollar    
Eurodollar Rate with     of Eurodollar Loans     Loans Converted to     Balance
of     Notation   Date     Eurodollar Loans     Loans     Respect Thereto    
Repaid     Base Rate Loans     Eurodollar Loans     Made By  

 

 



--------------------------------------------------------------------------------



 



Exhibit D
EXHIBIT M TO CREDIT AGREEMENT
FORM OF EXTENDING REVOLVING CREDIT COMMITMENT AGREEMENT
[Names(s) of Lenders(s)]
_____________, ______
Pinnacle Entertainment, Inc.
3800 Howard Hughes Parkway
Las Vegas, Nevada 89109
Attention: Stephen H. Capp
With copies to: John A. Godfrey
Chris Plant
Telecopy: (702) 784-7778
Telephone: (702) 784-7777
Re:    Extending Revolving Credit Commitment
Gentlemen:
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 14, 2005 (as amended and as the same may be amended,
restated, amended and restated, supplemented, replaced or otherwise modified
from time to time, the “Credit Agreement”) among PINNACLE ENTERTAINMENT, INC., a
Delaware corporation (the “Borrower”), BARCLAYS BANK PLC, as administrative
agent (the “Administrative Agent”), the lenders from time to time party thereto
(the “Lenders”) and certain other agents party thereto. Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings set
forth in the Credit Agreement.
Each lender (each an “Extending Revolving Credit Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to convert, increase or
provide the Extending Revolving Credit Commitment(s) set forth on Annex I
attached hereto (for each such Extending Revolving Credit Lender, its “Extending
Revolving Credit Commitment”). Each Extending Revolving Credit Commitment
provided pursuant to this Agreement shall be subject to the terms and conditions
set forth in the Credit Agreement, including Section 2.4, 2.8 and Section 2.26
thereof.
Each Extending Revolving Credit Lender also agrees that the Applicable Margin,
Commitment Fee Rate and other provisions set forth on Annex I attached hereto
shall be applicable to its Extending Revolving Credit Commitments.

 

 



--------------------------------------------------------------------------------



 



Each Extending Revolving Credit Lender party to this Agreement (i) confirms that
it has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements delivered pursuant to
Section 4.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to become a Lender under the Credit Agreement, (ii) agrees that it
will, independently and without reliance upon the Administrative Agent, the
Agents, the Arrangers or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto, (iii) appoints and authorizes the Agents to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Loan Documents or any other instrument or document furnished
pursuant thereto as are delegated to the Agents by the terms thereof, together
with such powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender, and
(v) in the case of each lending institution organized under the laws of a
jurisdiction outside the United States, attaches the forms prescribed by the
Internal Revenue Service of the United States, certifying as to its entitlement
to a complete exemption from United States withholding taxes with respect to all
payments to be made under the Credit Agreement and the other Loan Documents.
Upon the execution of a counterpart of this Agreement by the Administrative
Agent and the Borrower, the delivery to the Administrative Agent of a fully
executed copy (including by way of counterparts and by fax) hereof and the
payment of any fees required in connection herewith, each Extending Revolving
Credit Lender party hereto shall become (or remain) a Lender pursuant to the
Credit Agreement and, to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other Loan
Documents.
You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on  _____,  _____. If you do not so accept this Agreement by such time,
your Extending Revolving Credit Commitments set forth in this Agreement shall be
deemed cancelled.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by fax) by the
parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Loan Documents pursuant to Section 10.1 of the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

                      Very truly yours,    
 
                    [NAME OF LENDER]    
 
               
 
  By:                          
 
      Name:                        
 
      Title:        
 
         
 
   

Agreed and Accepted
this  _____ day of  _____,  _____:
PINNACLE ENTERTAINMENT, INC.,
a Delaware corporation,

             
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
    BARCLAYS BANK PLC,         as Administrative Agent    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Annex I to Extending Revolving Credit Commitment Agreement

         
Name of Lender:
       
 
 
 
   
 
       
Extending Revolving Credit Commitment:
       
 
 
 
   
 
       
Applicable Margin for Eurodollar Loans:
 
 
   
 
 
 
   
 
       
Applicable Margin for Base Rate Loans:
       
 
 
 
   
 
       
Commitment Fee Rate:
       
 
 
 
   

Other provisions applicable to Extending Revolving Credit Commitments:

 

 



--------------------------------------------------------------------------------



 



Exhibit E
EXHIBIT O TO CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ACCEPTANCE
_____________, 20____
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 14, 2005 (as amended and as the same may be further amended,
restated, amended and restated, supplemented, replaced or otherwise modified
from time to time, the “Credit Agreement”), among PINNACLE ENTERTAINMENT, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement,
LEHMAN BROTHERS INC. and BEAR, STEARNS & CO. INC., as joint advisors, joint lead
arrangers and joint book runners, BEAR STEARNS CORPORATE LENDING INC., as
syndication agent, WELLS FARGO BANK, N.A., as lead arranger, and LEHMAN
COMMERCIAL PAPER INC. or its successors or assigns, as administrative agent.
Capitalized terms used and not defined herein shall have the meaning set forth
in the Credit Agreement.
The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below in paragraph 4), the interest described on Schedule 1
hereto (the “Assigned Interest”) in and to the Assignor’s rights and obligations
under the Credit Agreement with respect to those credit facilities contained in
the Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility” collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
2. The Assignor: (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).

 

 



--------------------------------------------------------------------------------



 



3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents, the Arrangers
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agents to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including, without limitation, if it is
organized under the laws of a jurisdiction outside of the United States, its
obligation pursuant to Section 2.21 of the Credit Agreement.
4. The effective date of this Assignment and Acceptance shall be the “Effective
Date of Assignment” set forth in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.
7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
[Signature page to follow]

 

 



--------------------------------------------------------------------------------



 



Schedule 1
to Assignment and Acceptance

             
Name of Assignor:
                     
 
           
Name of Assignee:
                     
 
            Effective Date of Assignment:        
 
     
 
   

                              Commitment               Percentage   Credit
Facility Assigned1   Principal Amount Assigned     Assigned2  
 
               
 
  $                                                .                     %

[Name of Assignee]

             
By:
                     
 
  Title:        
 
     
 
   

[Name of Assignor]

             
By:
                     
 
  Title:        
 
     
 
   

 

      1   Unless the Non-Extending Revolving Credit Termination Date has passed,
if you are assigning a portion of the Revolving Credit Facility, please specify
whether you are assigning (i) Non-Extending Revolving Credit Commitments and/or
Non-Extending Revolving Credit Loans or (ii) Extending Revolving Credit
Commitments and/or Extending Revolving Credit Loans.   2   Calculate the
Commitment Percentage that is assigned to at least 15 decimal places and show as
a percentage of the aggregate commitments of all Lenders.

 

 



--------------------------------------------------------------------------------



 



              Consented To:    
 
            PINNACLE ENTERTAINMENT, INC.,     a Delaware corporation3    
 
           
By:
                     
 
  Title:        
 
     
 
   
 
            [LEHMAN COMMERCIAL PAPER INC.]     [BARCLAYS BANK PLC], as    
Administrative Agent3    
 
           
By:
                     
 
  Title:        
 
     
 
   
 
            [__], as Issuing Lender3    
 
           
By:
                     
 
  Title:        
 
     
 
   
 
            [LEHMAN COMMERCIAL PAPER INC.]     [BARCLAYS BANK PLC], as Swing    
Line Lender3    
 
           
By:
                     
 
  Title:        
 
     
 
   

 

      3   The consents of the Borrower, the Administrative Agent, the Issuing
Lender and the Swing Line Lender may not be required. Typically, the Credit
Agreement provides that the consent of the Borrower, the Administrative Agent,
the Issuing Lender and the Swing Line Lender is required unless (i) the assignee
already is a Lender under the Credit Agreement and (ii) in the case of the
Issuing Lender and the Swing Lender, Revolving Credit Commitments are not being
assigned. Check Section 10.6 of the Credit Agreement to determine what is
needed.

 

 



--------------------------------------------------------------------------------



 



Exhibit F
AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT
This Amendment, Resignation, Waiver, Consent and Appointment Agreement (this
“Agreement”) is entered into as of                           ,      , by and
among Lehman Commercial Paper Inc. (“Lehman”), a debtor and debtor in possession
under chapter 11 of the Bankruptcy Code (defined below) acting alone or through
one or more of its branches as the Administrative Agent (in such capacities, the
“Existing Agent”) under that certain Credit Agreement (as defined below), the
Successor Agent (as defined below) and Pinnacle Entertainment, Inc. (the
“Borrower”). Defined terms in the Credit Agreement have the same meanings where
used herein, unless otherwise defined.
RECITALS
WHEREAS, the Borrower, the Lenders, the Existing Agent and certain other agents
party thereto have entered into that certain Second Amended and Restated Credit
Agreement dated as of December 14, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”);
WHEREAS, On October 5, 2008, the Existing Agent commenced a voluntary case under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);
WHEREAS, the Existing Agent desires to resign as Administrative Agent under the
Credit Agreement and the other Loan Documents; and
WHEREAS, pursuant to the Fourth Amendment, the Required Lenders appointed
Barclays Bank PLC as successor Administrative Agent (in such capacity, the
“Successor Agent”) under the Credit Agreement and the other Loan Documents,
subject to the occurrence of the Effective Date (as defined below), and
instructed both the Existing Agent and the Successor Agent to execute and
deliver this Agreement, the Borrower desires to ratify such appointment, and the
Successor Agent wishes to accept such appointment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:
1. Agency Resignation, Waiver, Consent and Appointment.
(a) As of the Effective Date (as defined below), (i) the Existing Agent hereby
resigns as the Administrative Agent as provided under Section 9.9 (Successor
Administrative Agent) of the Credit Agreement and shall have no further
obligations under the Loan Documents in such capacity; (ii) Barclays Bank PLC
hereby accepts the appointment by the Required Lenders (and the consent thereto
by the Borrower) set forth in the Fourth Amendment as Successor Agent; (iii) the
Successor Agent shall bear no responsibility for any actions taken or omitted to
be taken by the Existing Agent while the Existing Agent served as Administrative
Agent and Swing Line Lender under the Credit Agreement and the other Loan
Documents and (iv) each of the Existing Agent and Borrower authorizes the
Successor Agent to file any assignments or amendments with respect to the
Uniform Commercial Code Financing Statements, Mortgages, and other filings in
respect of the Collateral as the Successor Agent deems necessary or desirable
and each party hereto agrees to execute any documentation and to take such other
actions as may reasonably be necessary to evidence the resignation and
appointment described herein; provided that the Existing Agent shall bear no
responsibility for any actions taken or omitted to be taken by the Successor
Agent under this clause (iv).

 

 



--------------------------------------------------------------------------------



 



(b) The parties hereto hereby confirm, as of the Effective Date, that the
Successor Agent succeeds to the rights and obligations of the Administrative
Agent under the Credit Agreement and becomes vested with all of the rights,
powers, privileges and duties of the Administrative Agent and Swing Line Lender
under each of the Loan Documents, and the Existing Agent is discharged from all
of its duties and obligations as the Administrative Agent and Swing Line Lender
under the Credit Agreement and the other Loan Documents.
(c) The parties hereto hereby confirm that, as of the Effective Date, all of the
indemnification and other similar provisions of the Credit Agreement which by
their terms would survive the repayment of the Loans and the termination of the
Commitments, including, without limitation, Section 9 (The Agents) and
Section 10.5 (Payment of Expenses) to the extent they pertain to the Existing
Agent, continue in effect for the benefit of the Existing Agent, its sub-agents
and their respective affiliates in respect of any actions taken or omitted to be
taken by any of them while the Existing Agent was acting as Administrative Agent
and Swing Line Lender and inure to the benefit of the Existing Agent.
(d) The Existing Agent hereby assigns to the Successor Agent, as of the
Effective Date, each of the Liens and security interests granted to the Existing
Agent under the Loan Documents and the Successor Agent hereby assumes, as of the
Effective Date, all such Liens, for its benefit and for the benefit of the
Secured Parties.
(e) On and after the Effective Date, all possessory Collateral held by the
Existing Agent for the benefit of the Lenders shall be deemed to be held by the
Existing Agent as agent and bailee for the Successor Agent for the benefit of
the Lenders until such time as such possessory Collateral has been delivered to
the Successor Agent. Notwithstanding anything herein to the contrary or the
effectiveness of the terms hereof, Borrower agrees that all of such Liens
granted by Borrower, shall in all respects be continuing and in effect and are
hereby ratified and reaffirmed by it. Without limiting the generality of the
foregoing, any reference to the Existing Agent on any publicly filed document,
to the extent such filing relates to the Liens and security interests in the
Collateral assigned hereby and until such filing is modified to reflect the
interests of the Successor Agent, shall, with respect to such Liens and security
interests, constitute a reference to the Existing Agent as collateral
representative of the Successor Agent (provided, that the parties hereto agree
that the Existing Agent’s role as such collateral representative shall impose no
duties, obligations, or liabilities on the Existing Agent, including, without
limitation, any duty to take any type of direction regarding any action to be
taken against such Collateral other than the requirements of the Existing Agent
to consummate the assignments effected hereby, whether such direction comes from
the Successor Agent, the Required Lenders, or otherwise and the Existing Agent
shall have the full benefit of the protective provisions of Section 9 (The
Agents), including, without limitation, Section 9.7 (Indemnification), while
serving in such capacity). The Successor Agent agrees to take possession of any
possessory Collateral delivered to the Successor Agent following the Effective
Date upon tender thereof by the Existing Agent.

 

 



--------------------------------------------------------------------------------



 



2. Amendment. Effective as of the Effective Date, the Credit Agreement is hereby
amended as follows:
(a) “Lehman Commercial Paper Inc.” is replaced in each instance where it appears
with “Barclays Bank PLC”.
(b) ““LCPI”,” in the preamble to the Credit Agreement is deleted.
(c) “the “Administrative Agent”” in the preamble to the Credit Agreement is
replaced with “the “Administrative Agent”, it being understood and agreed that
any successor administrative agent appointed pursuant to Section 9.9 hereof
shall be the “Administrative Agent””.
(d) “LCPI” in the first “WHEREAS” clause is replaced with “Lehman Commercial
Paper Inc. (“LCPI”).
(e) “the Administrative Agent” in the first “WHEREAS” clause of the Credit
Agreement is replaced with “LCPI as the previous administrative agent”
(f) the following definitions are amended and restated in their entirety:
“First Amendment”: that certain First Amendment to the Existing Credit
Agreement, dated as of October 11, 2005, among the Borrower, the lenders party
thereto and LCPI as the prior administrative agent.
“Issuing Lender”: any Revolving Credit Lender from time to time designated by
the
Borrower as an Issuing Lender with the consent of such Revolving Credit Lender
and notice to the Administrative Agent, subject to Section 9.9(c) hereof, as
applicable.
“Swing Line Lender”: Barclays Bank PLC, in its capacity as the lender of Swing
Line Loans, or, subject to Section 9.9(b) hereof, any other Revolving Credit
Lender from time to time designated by the Borrower to replace the existing
Swing Line Lender with the consent of such Revolving Credit Lender and notice to
the Administrative Agent; provided that in no event shall (i) there be more than
one Swing Line Lender at any time and (ii) any change in the Swing Line Lender
be permitted to occur while any Swing Line Loans are outstanding.
“Third Amendment”: that certain Third Amendment to Second Amended and Restated
Credit Agreement, dated as of November 17, 2006, between Borrower and LCPI as
prior administrative agent.
“Fourth Amendment”: that certain Fourth Amendment to Second Amended and Restated
Credit Agreement, dated as of the Fourth Amendment Effective Date, between
Borrower, LCPI as prior administrative agent and the Required Lenders.
(g) the following definition is added:
“Supermajority Lenders”: at any time, the holders of more than 66.7% of the sum
of (i) the aggregate unpaid amount of the Term Loans then outstanding, (ii) the
aggregate unpaid amount of the Delayed Draw Term Loans then outstanding,
(iii) the unfunded Delayed Draw Term Loan Commitments (if any), and (iv) the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
(h) Section 9.9 of the Credit Agreement is restated in its entirety as follows:

 

 



--------------------------------------------------------------------------------



 



“9.9 Successor Administrative Agent and Successor Swing Line Lender.
(a) The Administrative Agent may resign as Administrative Agent upon 10 days’
notice (such 10 day period, the “Notice Period”) to the Lenders and the Borrower
(the “Administrative Agent Resignation”). The Administrative Agent may be
removed (i) with or without cause, upon the affirmative vote of the
Supermajority Lenders to remove the Administrative Agent and the consent of
Borrower, in each case in writing, or (ii) for so long as the Administrative
Agent or any Affiliate of the Administrative Agent is a Defaulting Lender, upon
the affirmative vote of the Required Lenders to remove the Administrative Agent
and the consent of the Borrower, in each case in writing (each of clause (i) and
(ii), an “Administrative Agent Removal”). In the event of an Administrative
Agent Resignation or an Administrative Agent Removal, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). In the event of an Administrative Agent Resignation, if no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Effective upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the effective date of the removal of the
Administrative Agent pursuant to an Administrative Agent Removal, or by the end
of the Notice Period in the case of an Administrative Agent Resignation, the
retiring Administrative Agent’s resignation or removal shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. The
Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender. After any retiring Agent’s resignation as
Agent (or, in the case of the Administrative Agent, upon its resignation or
removal as set forth in this section), the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

 

 



--------------------------------------------------------------------------------



 



(b) If the Administrative Agent is the Swing Line Lender or is an Affiliate of
the Swing Line Lender, then (i) any Administrative Agent Resignation or
Administrative Agent Removal shall also constitute the resignation or removal of
the Swing Line Lender, and (ii) any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Swing Line Lender for all purposes hereunder. In such event,
(i) Borrower shall prepay any outstanding Swing Line Loans made by (x) the
resigning Administrative Agent in its capacity as Swing Line Lender, on or prior
to the end of the Notice Period, in the case of an Administrative Agent
Resignation, and (y) the removed Administrative Agent in its capacity as Swing
Line Lender as a condition to the effectiveness of the removal of the
Administrative Agent, in the case of an Administrative Agent Removal, (ii) upon
such prepayment, the retiring or removed Administrative Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation, and (iii) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender.
(c) If the Administrative Agent is an Issuing Lender or is an Affiliate of an
Issuing Lender, then any Administrative Agent Resignation or Administrative
Agent Removal shall also constitute the resignation or removal of such Issuing
Lender. In such event, (i) such Issuing Lender shall no longer be obligated to
issue additional Letters of Credit, (ii) in the case of an Administrative Agent
Removal only, Borrower shall either deliver the originals of all outstanding
Letters of Credit issued by such Issuing Lender to such Issuing Lender or enter
into arrangements with respect to such outstanding Letters of Credit as may be
satisfactory to such Issuing Lender as a condition to the effectiveness of the
removal of the Administrative Agent and (iii) for so long as such Letters of
Credit remain outstanding, the Issuing Lender shall continue to have all of the
rights and obligations of an Issuing Lender hereunder with respect to such
Letters of Credit issued by it prior to its resignation or removal.”
3. Address for Notices.
(a) As of the Effective Date, the address of the “Administrative Agent” for the
purposes of Section 10.2 (Notices) of the Credit Agreement, and for all notice
purposes under all Loan Documents, shall be as follows:
Barclays Bank PLC
200 Park Avenue
New York, NY 10166
Attention: Craig Malloy
Telecopy: (646) 758-4617
Telephone: (212) 526-7150
with a copy to:
Barclays Capital Services LLC
200 Cedar Knolls Road
Whippany, NJ 07981
Attention: May Wong
Facsimile: (973) 576-3014
Telephone: (973) 576-3251

 

 



--------------------------------------------------------------------------------



 



(b) As of the Effective Date, the Borrower hereby agrees that any payment
required to be made to the Successor Agent (whether for its own account or for
the account of the Lenders) under the Credit Agreement shall be made to the
address set forth in Section 3(a) hereof.
4. Representations and Warranties.
(a) Lehman hereby represents and warrants on and as of the date hereof and on
and as of the Effective Date that (i) it is legally authorized to enter into and
has duly executed and delivered this Agreement and (ii) the execution and
delivery by Lehman of this Agreement and the performance of its obligations
hereunder have been approved by the Order Pursuant to Sections 105(a), 363(b),
and 541(d) of the Bankruptcy Code and Bankruptcy Rule 6004 Authorizing Debtor to
(A) Continue to Utilize its Agency Bank Account, (B) Terminate Agency
Relationships and (C) Elevate Loan Participations, dated October 6, 2008 and
entered by the United States Bankruptcy Court for the Southern District of New
York, as to which no stay has been ordered and which has not been reversed,
modified, vacated or overturned, and that no further notice, consent or order is
required.
(b) Successor Agent hereby represents and warrants on and as of the date hereof
and on and as of the Effective Date that it is legally authorized to enter into
and has duly executed and delivered this Agreement.
(c) The Borrower hereby represents and warrants on and as of the date hereof and
on and as of the Effective Date that (i) it is legally authorized to enter into
and has duly executed and delivered this Agreement, (ii) no Default or Event of
Default has occurred and is continuing, including, specifically, with respect to
Sections 6.10, 6.11 and 6.12 of the Credit Agreement, (iii) the representations
and warranties set forth in Section 4 (Representations and Warranties) of the
Credit Agreement and the representations and warranties in each other Loan
Document, including, specifically, Section 4.19 of the Credit Agreement, are
true and correct on and as of (a) the date of this Agreement and (b) the
Effective Date with the same effect as though made on and as of December 14,
2005, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects as of such earlier date; (iv) Schedule 2
contains a complete list of all possessory Collateral and security filings
related to the Collateral delivered to the Existing Agent; (v) the actions
described in Schedule 3 hereto have been performed prior to the date hereof and
(vi) all Liens and security interests created under the Loan Documents for the
benefit of the Secured Parties under the Loan Documents are valid and
enforceable Liens on and/or security interests in the Collateral, as security
for the Obligations.
5. Conditions Precedent to Effectiveness. For purposes of this Agreement, the
term “Effective Date” means the first date on which all of the following
conditions have been satisfied:
(a) Each of the parties hereto shall have executed and delivered this Agreement;
(b) The Existing Agent shall have received from the Borrower payment in
immediately available funds of all costs, expenses, accrued and unpaid fees and
other amounts payable to it as the Existing Agent pursuant to the Loan Documents
(including fees and expenses of counsel), set forth on Schedule 1 hereto, in
each case to the account specified on Schedule 1 hereto;

 

 



--------------------------------------------------------------------------------



 



(c) The Successor Agent and the Borrower shall have executed and delivered a fee
letter in relation to the annual agency fee paid to the Administrative Agent by
the Borrower;
(d) The Existing Agent shall have confirmed in writing that it has delivered the
items set forth on Schedule 2 hereto to the Successor Agent and the Successor
Agent shall have confirmed in writing that it has received the items set forth
on Schedule 2 hereto, except for the membership interest in PNK (Reno), LLC as
to which delivery and confirmation thereof will not occur until after the
requisite approval is obtained from the Nevada Gaming Commission;
(e) The Successor Agent shall have confirmed in writing that the Existing Agent
has completed each of the tasks listed on Schedule 4 hereto; and
(f) Each of the Guarantors shall have executed and delivered the Consent of
Guarantors in the form of Exhibit A attached hereto.
6. Further Assurances.
(a) Without limiting its obligations in any way under any of the Loan Documents,
the Borrower reaffirms and acknowledges its obligations to the Successor Agent
to the extent provided in the Credit Agreement and the other Loan Documents and
that the delivery of any agreements, instruments or any other document and any
other actions taken or to be taken to the extent required by and in accordance
with the Credit Agreement and the other Loan Documents shall be to the
satisfaction of Successor Agent notwithstanding whether any of the foregoing was
or were previously satisfactory to the Existing Agent.
(b) Each of the Borrower and the Existing Agent agrees that, following the
Effective Date, it shall furnish, at the Borrower’s expense, additional releases
of Collateral, amendment or termination statements and such other documents,
instruments and agreements as are customary and may be reasonably requested by
the Successor Agent from time to time in order to effect the matters covered
hereby.
(c) The Borrower shall reimburse the Existing Agent for all reasonable
out-of-pocket costs and expenses incurred by the Existing Agent in connection
with any actions taken pursuant to this Agreement to the extent provided in the
Credit Agreement.
(d) Each of the Borrower and the Existing Agent agrees that (i) it shall use
commercially reasonable efforts to obtain the approvals necessary from the
Nevada Gaming Commission for the transfer of the Pledge Agreement (Gaming
Regulated) with respect to the membership interest in PNK (Reno), LLC and
(ii) promptly following the date on which the Nevada Gaming Commission advises
the Borrower that it has approved the transfer of the Pledge Agreement (Gaming
Regulated) with respect to the membership interest in PNK (Reno), LLC, and in
any event not later than 45 days after the Borrower is so advised (or such later
date as the Successor Agent may agree in its discretion), it shall take such
actions as are customary and may be reasonably requested by the Successor Agent
in connection with the transfer of the Pledge Agreement (Gaming Regulated) with
respect to the membership interest in PNK (Reno), LLC from the Existing Agent to
the Successor Agent.

 

 



--------------------------------------------------------------------------------



 



7. Release. Borrower hereby unconditionally and irrevocably waives all claims,
suits, debts, liens, losses, causes of action, demands, rights, damages or
costs, or expenses of any kind, character or nature whatsoever, known or
unknown, fixed or contingent, which any of them may have or claim to have
against Lehman (whether in its capacity as an agent, lender, hedging
counterparty or otherwise) or its agents, employees, officers, affiliates,
directors, representatives, attorneys, successors or assigns (collectively, the
“Released Parties”) to the extent arising out of or in connection with the Loan
Documents, including without limitation damages resulting from any prior or
future failure to fund the Commitment of Lehman thereunder (collectively, the
“Claims”). Borrower further agrees forever to refrain from commencing,
instituting or prosecuting any lawsuit, action or other proceeding against any
Released Parties with respect to any and all of the foregoing described waived,
released, acquitted and discharged Claims or from exercising any right of
recoupment or setoff that it may have under a master netting agreement or
otherwise against any Released Party with respect to Obligations under the Loan
Documents. For the avoidance of doubt, it is acknowledged that the Commitment of
Lehman as a Lender under the Credit Agreement is not, and is not meant to be,
terminated hereby. Each of the Released Parties shall be a third party
beneficiary of the release herein provided.
8. Return of Payments.
(a) In the event that, after the Effective Date, the Existing Agent receives any
principal, interest or other amount owing to any Lender or the Successor Agent
under the Credit Agreement or any other Loan Document, the Existing Agent agrees
that such payment shall be held in trust for the Successor Agent, and the
Existing Agent shall return such payment promptly to the Successor Agent for
payment to the Person entitled thereto.
(b) In the event that, after the Effective Date, the Successor Agent receives
any principal, interest or other amount owing to Existing Agent under the Credit
Agreement or any other Loan Document, the Successor Agent agrees that such
payment shall be held in trust for the Existing Agent, and the Successor Agent
shall return such payment promptly to the Existing Agent.
9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.
10. Limitation. Each of the Borrower and the Successor Agent hereby agrees that
this Agreement (i) does not impose on the Existing Agent affirmative obligations
or indemnities to which it was not already subject, as of the date of its
petition commencing its proceeding under chapter 11 of the Bankruptcy Code, and
that could give rise to any administrative expense claims other than claims
arising as a result of (x) the failure by Lehman to perform any of its
obligations hereunder or (y) any representation or warranty of Lehman set forth
herein not being true and correct on and as of the date hereof and on and as of
the Effective Date and (ii) is not inconsistent with the terms of the Credit
Agreement.
11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.
12. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.
13. Interpretation. This Agreement is a Loan Document for the purposes of the
Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



14. Confidentiality. Schedule 1 to this Agreement is exclusively for the
information of the parties hereto and the information therein may not be
disclosed by any of the parties hereto or by any Guarantor to any third party or
circulated or referred to publicly without the prior written consent of Lehman,
which consent shall not be unreasonably withheld, delayed or conditioned, except
that this Agreement, including such Schedules, may be disclosed, if required, in
any legal, judicial or administrative proceeding or as otherwise required by law
or regulation or as requested by a governmental or regulatory authority.
15. Fee Letter. As of the Effective Date, that certain administrative fee letter
dated as of December 14, 2005 between Borrower and the Existing Agent shall be
of no further force or effect.
16. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

                      LEHMAN COMMERCIAL PAPER, INC.,
as Existing Agent    
 
               
 
  By:                          
 
      Name:  
 
   
 
      Title:  
 
   

AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



                      BARCLAYS BANK PLC,
as Successor Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



            PINNACLE ENTERTAINMENT, INC.,
as Borrower
      By:           Name:  
 
      Title:  
 
 

AMENDMENT, RESIGNATION, WAIVER, CONSENT
AND APPOINTMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Expenses
Payment in full of the following amounts (in the aggregate, the “Expenses”):

     
 
  Amount

Costs and Expenses Payable by Borrower (the “Costs and Expenses”):

         
 
  Costs and Expenses (including legal fees)   $                    

Wire Transfer Information for the Payoff Amount:
Credit Bank:
ABA#
For Credit To:
Account No.
For Further Credit To:
Account No.
Att:
Ref:

 

 



--------------------------------------------------------------------------------



 



Schedule 2
Collateral
Stock Certificates and Stock Powers
1. Stock Certificate No. 2 and Stock Power of President Riverboat
Casino-Missouri, Inc., issued to Pinnacle Entertainment, Inc., in the amount of
1,000 shares.
2. Membership Certificate No. 1 and Stock Power of Belterra Resort Indiana, LLC,
issued to Pinnacle Entertainment, Inc., representing 100% ownership interest.
3. Stock Certificate No. 3 and Stock Power of Biloxi Casino Corp., issued to
Casino Magic Corp., in the amount of 1,250 shares.
4. Membership Certificate No. 1 and Stock Power of Boomtown, LLC, issued to
Pinnacle Entertainment, Inc., representing 100% ownership interest.
5. Stock Certificate No. 2 and Stock Power of Casino Magic Corp., issued to
Pinnacle Entertainment, Inc., in the amount of 35,000,000 shares.
6. Stock Certificate No. 24 and Stock Power of Casino One Corporation, issued to
Casino Magic Corp., in the amount of 100 shares.
7. Stock Certificate No. 5 and Stock Power of PNK (Bossier City), Inc., issued
to Casino Magic Corp., in the amount of 100 shares.
8. Membership Certificate No. 1 and Stock Power of PNK (Reno), LLC, issued to
Pinnacle Entertainment, Inc., representing 100% ownership interest.
9. Stock Certificate No. 1 and Stock Power of St. Louis Casino Corp., issued to
Casino Magic Corp., in the amount of 1,000 shares.
10. Stock Certificate No. 1 and Stock Power of Casino Magic Management Services
Corp., issued to Casino Magic Corp., in the amount of 1,000 shares.
11. Stock Certificate No. 1 and Stock Power of Realty Investment Group, Inc.,
issued to Hollywood Park, Inc. (predecessor in interest to Pinnacle
Entertainment, Inc.), in the amount of 1,000 shares.
12. Stock Certificate No. 1 and Stock Power of PNK Development 1, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
13. Stock Certificate No. 1 and Stock Power of PNK Development 2, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
14. Stock Certificate No. 1 and Stock Power of PNK Development 3, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
15. Stock Certificate No. 1 and Stock Power of PNK Development 4, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.

 

 



--------------------------------------------------------------------------------



 



16. Stock Certificate No. 1 and Stock Power of PNK Development 5, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
17. Stock Certificate No. 1 and Stock Power of PNK Development 6, Inc., issued
to Pinnacle Entertainment, Inc., in the amount of 1,000 shares.
Security Filings Related to the Collateral
[to come]

 

 



--------------------------------------------------------------------------------



 



Schedule 3
1. Each of the Borrower, BILOXI CASINO CORP., CASINO MAGIC CORP., CASINO ONE
CORPORATION, PNK (BOSSIER CITY), INC., ST. LOUIS CASINO CORP., BELTERRA RESORT
INDIANA, LLC, BOOMTOWN, LLC, OGLE HAUS, LLC, PNK (LAKE CHARLES), L.L.C., PNK
(RENO), LLC, LOUISIANA-I GAMING, PNK (ES), LLC, PNK (ST. LOUIS RE), LLC, LLC,
PNK (CHILE 1), LLC, PNK (CHILE 2), LLC, YANKTON INVESTMENTS, LLC, PNK (BATON
ROUGE) PARTNERSHIP, PNK Development 7, LLC, PNK Development 8, LLC, PNK
Development 9, LLC, PNK (SCB), L.L.C., PNK (STLH), LLC and President Riverboat
Casino-Missouri, Inc. is party to the Security Agreement and the Pledge
Agreement (General).
2. All outstanding equity interests and promissory notes (if any), with
appropriate transfer instruments, owned by or on behalf of each Loan Party have
been pledged pursuant to the Security Agreement or the Pledge Agreements.
3. All Uniform Commercial Code financing statements and other appropriate
documents and instruments required to create and/or perfect the Liens intended
to be created and/or perfected under the Security Documents have been filed,
registered, recorded or delivered. The Security Documents as of the Effective
Date are:
(a) The Amended and Restated Security Agreement, dated as of December 14, 2005,
executed and delivered by the Borrower and the Restricted Subsidiaries (other
than Immaterial Subsidiaries). [amendments to be noted]
(b) The Amended and Restated Trademark Collateral Assignment, dated as of
December 14, 2005, executed and delivered by the Borrower and the Restricted
Subsidiaries (other than Immaterial Subsidiaries). [amendments to be noted]
(c) The Amended and Restated Pledge Agreement, dated as of [  _____  ], executed
and delivered by the Borrower and the Restricted Subsidiaries (other than
Immaterial Subsidiaries). [amendments to be noted]
(d) [Each Pledge Agreement (Gaming Regulated) to be noted].
(e) [Each Mortgage to be noted]
(f) [Each Preferred Ship Mortgage to be noted]
(g) The Collateral Assignment of Redevelopment Agreement, dated as of [     ],
executed and delivered by [     ]
(h) The Collateral Assignment of Cooperative Endeavor Agreement, dated as of
[     ], executed and delivered by [     ]
(i) [other Security Documents to be noted]
4. All Mortgages, title insurance policies, abstracts, appraisals, legal
opinions and other appropriate real estate security documents with respect to
all Mortgaged Properties have been filed, registered, recorded or delivered
pursuant to the Credit Agreement and the Security Documents, unless otherwise
required upon request and such request was not made.
5. All consents and approvals required to be obtained in connection with the
execution and delivery of all Security Documents, the performance of the
obligations thereunder and the granting of the Liens thereunder have been
obtained, except for the Nevada Gaming Commission’s approval of the transfer of
the Pledge Agreement (Gaming Regulated) with respect to the membership interest
in PNK (Reno), LLC from the Existing Agent to the Successor Agent.

 

 



--------------------------------------------------------------------------------



 



Schedule 4
The Existing Agent shall have delivered to the Successor Agent:
(a) copies of the Loan Documents existing as of the Effective Date, together
with all amendments and supplements thereto;
(b) a list of all of the Lenders and their respective commitments as of the
close of business on the date of this Agreement;
(c) an executed assignment of mortgage or deed of trust (as applicable and if
reasonably necessary) with regard to each of the Mortgages in its capacity as
Administrative Agent (provided that neither the Existing Agent nor the Successor
Agent shall be responsible for the form, content or filing of any such
assignments or the applicable mortgages);
(d) description of any additional documents prepared to transfer, as of record,
the security interests, financing statements and all other notices of security
interests and Liens previously filed by it in its capacity as Administrative
Agent (provided that neither the Existing Agent nor the Successor Agent shall be
responsible for the form, content or filing of any such financing statements,
instruments or notices); and
(e) (i) copies of all of the Existing Agent’s books and records concerning the
Loans (including without limitation all of those books and records that evidence
the amount of principal, interest and other sums due under the Loan Documents)
and (ii) such other information and data as shall be reasonably necessary for
the Successor Agent to establish an Intralinks website (or substantially similar
electronic transmission system) for purposes of general communications with the
parties to the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT OF GUARANTORS
By signing this Consent, each Guarantor hereby consents to the foregoing
Agreement (including without limitation the amendments to the Credit Agreement
contained therein), and confirms that (i) the obligations of the Borrower under
the Credit Agreement as modified by the Agreement (x) are guaranteed by the
Guarantors as set forth in the Subsidiary Guaranty and (y) constitute
Obligations, and (ii) notwithstanding the effectiveness of the terms of the
Agreement, the Subsidiary Guaranty and each of the Loan Documents to which it is
a party is, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects.
Each Guarantor agrees to execute any documentation and to take such other
actions as may reasonably be necessary to evidence the resignation and
appointment, and the transfer of the Collateral, as described in the Agreement,
in each case at the Borrower’s expense; provided that the Existing Agent shall
bear no responsibility for any actions taken or omitted to be taken by the
Successor Agent under this paragraph or under Section 1(a)(iv) of the Agreement.
Each Guarantor hereby confirms, as of the Effective Date, that the Successor
Agent becomes vested with all of the rights, powers, privileges and duties of
the Administrative Agent under each Loan Document applicable to such Guarantor,
and the Existing Agent is discharged from all of its duties and obligations as
the Administrative Agent under each Loan Document applicable to such Guarantor.
On and after the Effective Date, all possessory Collateral held by the Existing
Agent for the benefit of the Lenders shall be deemed to be held by the Existing
Agent as agent and bailee for the Successor Agent for the benefit of the Lenders
until such time as such possessory Collateral has been delivered to the
Successor Agent. Notwithstanding anything herein to the contrary or the
effectiveness of the terms hereof, each Guarantor agrees that all of such Liens
granted by any Guarantor, shall in all respects be continuing and in effect and
are hereby ratified and reaffirmed by each Guarantor. Without limiting the
generality of the foregoing, any reference to the Existing Agent on any publicly
filed document, to the extent such filing relates to the Liens and security
interests in the Collateral assigned pursuant to the Agreement and until such
filing is modified to reflect the interests of the Successor Agent, shall, with
respect to such Liens and security interests, constitute a reference to the
Existing Agent as collateral representative of the Successor Agent (provided,
that the parties hereto agree that the Existing Agent’s role as such collateral
representative shall impose no duties, obligations, or liabilities on the
Existing Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such Collateral other than
the requirements of the Existing Agent to consummate the assignments effected
hereby, whether such direction comes from the Successor Agent, the Required
Lenders, or otherwise and the Existing Agent shall have the full benefit of the
protective provisions of Section 9 (The Agents), including, without limitation,
Section 9.7 (Indemnification), while serving in such capacity).
Each Guarantor hereby represents and warrants on and as of the date hereof and
on and as of the Effective Date that it is legally authorized to enter into and
has duly executed and delivered this Consent.
Without limiting its obligations in any way under any of the Loan Documents,
each Guarantor reaffirms and acknowledges its obligations to the Successor Agent
to the extent provided in any Loan Document applicable to it and that the
delivery of any agreements, instruments or any other document and any other
actions taken or to be taken to the extent required by and in accordance with
any Loan Document applicable to it shall be to the satisfaction of Successor
Agent notwithstanding whether any of the foregoing was or were previously
satisfactory to the Existing Agent.

 

 



--------------------------------------------------------------------------------



 



Each Guarantor hereby unconditionally and irrevocably waives all claims, suits,
debts, liens, losses, causes of action, demands, rights, damages or costs, or
expenses of any kind, character or nature whatsoever, known or unknown, fixed or
contingent, which any of them may have or claim to have against Lehman (whether
in its capacity as an agent, lender, hedging counterparty or otherwise) or its
agents, employees, officers, affiliates, directors, representatives, attorneys,
successors or assigns (collectively, the “Released Parties”) to the extent
arising out of or in connection with the Loan Documents, including without
limitation damages resulting from any prior or future failure to fund the
Commitment of Lehman thereunder (collectively, the “Claims”). Each Guarantor
further agrees forever to refrain from commencing, instituting or prosecuting
any lawsuit, action or other proceeding against any Released Parties with
respect to any and all of the foregoing described waived, released, acquitted
and discharged Claims or from exercising any right of recoupment or setoff that
it may have under a master netting agreement or otherwise against any Released
Party with respect to Obligations under the Loan Documents. For the avoidance of
doubt, it is acknowledged that the Commitment of Lehman as a Lender under the
Credit Agreement is not, and is not meant to be, terminated hereby. Each of the
Released Parties shall be a third party beneficiary of the release herein
provided.
Each Guarantor hereby agrees that this Consent (i) does not impose on the
Existing Agent affirmative obligations or indemnities to which it was not
already subject, as of the date of its petition commencing its proceeding under
chapter 11 of the Bankruptcy Code, and that could give rise to any
administrative expense claims other than claims arising as a result of (x) the
failure by Lehman to perform any of its obligations hereunder or (y) any
representation or warranty of Lehman set forth herein not being true and correct
on and as of the date hereof and on and as of the Effective Date and (ii) is not
inconsistent with the terms of the Credit Agreement.
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the       day of                     , 2009.

                      BILOXI CASINO CORP., a Mississippi corporation
CASINO MAGIC CORP., a Minnesota corporation
ST. LOUIS CASINO CORP., a Missouri corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:                               CASINO ONE CORPORATION, a Mississippi
corporation
PNK (BOSSIER CITY), INC., a Louisiana corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

                          BELTERRA RESORT INDIANA, LLC,
a Nevada limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:        
 
          Title:                                   BOOMTOWN, LLC,
a Delaware limited liability company    
 
                        By:   Pinnacle Entertainment, Inc., its sole member    
 
                   
 
      By:                              
 
          Name:        
 
          Title:        

Consent of Guarantors to Agency Transfer Agreement

 

 



--------------------------------------------------------------------------------



 



                              OGLE HAUS, LLC,
an Indiana limited liability company    
 
                            By:   Belterra Resort Indiana, LLC,
its sole member    
 
                                By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
          By:                                  
 
              Name:        
 
              Title:        

                          PNK (LAKE CHARLES), L.L.C.,
a Louisiana limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member and manager    
 
                   
 
      By:                              
 
          Name:        
 
          Title:        

                          PNK (RENO), LLC,
a Nevada limited liability company    
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                   
 
      By:                              
 
          Name:        
 
          Title:        

                              LOUISIANA-I GAMING,
a Louisiana partnership in Commendam    
 
                            By:   Boomtown, LLC,
its general partner    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                       
 
          By:                                  
 
              Name:        
 
              Title:        

Consent of Guarantors to Agency Transfer Agreement

 

 



--------------------------------------------------------------------------------



 



                          PNK (ES), LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc.,         its sole
member
 
                   
 
      By:                              
 
          Name:        
 
          Title:        
 
                        PNK (ST. LOUIS RE), LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc.,         its sole
member
 
                   
 
      By:                              
 
          Name:        
 
          Title:        
 
                        PNK (CHILE 1), LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc,
its sole member
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        PNK (CHILE 2), LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc,
its sole member
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

Consent of Guarantors to Agency Transfer Agreement

 





--------------------------------------------------------------------------------



 



                          YANKTON INVESTMENTS, LLC,
a Nevada limited liability company
 
                   
 
  By:                              
 
      Name:            
 
               
 
      Title:            
 
               

                              PNK (BATON ROUGE) PARTNERSHIP, a Louisiana
partnership    
 
                            By:   PNK Development 8, LLC,
its Managing Partner    
 
                                By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
          By:                                  
 
              Name:        
 
              Title:  
 
   
 
                       

                          PNK Development 7, LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        PNK Development 8, LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

Consent of Guarantors to Agency Transfer Agreement

 





--------------------------------------------------------------------------------



 



                          PNK Development 9, LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   

                              PNK (SCB), L.L.C.,
a Louisiana limited liability company    
 
                            By:   PNK Development 7, LLC,
its sole member    
 
                                By:   Pinnacle Entertainment, Inc.,
its sole member    
 
                       
 
          By:                                  
 
              Name:        
 
              Title:  
 
   
 
                       

                          PNK (STLH), LLC,
a Delaware limited liability company
 
                        By:   Pinnacle Entertainment, Inc.,
its sole member
 
                   
 
      By:                              
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                        President Riverboat Casino-Missouri, Inc.
a Missouri corporation
 
                   
 
  By:                            
 
      Name:          
 
               
 
      Title:          
 
               

Consent of Guarantors to Agency Transfer Agreement

 

